Exhibit 10.1

 

EXECUTION COPY

 

 

AGREEMENT AND PLAN OF MERGER

 

dated as of

 

March 17, 2006

 

among

 

BOSTON RESTAURANT ASSOCIATES, INC.

 

DOLPHIN DIRECT EQUITY PARTNERS, LP

 

and

 

BRAIDOL ACQUISITION CORP.

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS


 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

SECTION 1.1.

DEFINITIONS

1

 

 

 

ARTICLE 2

THE MERGER

6

 

 

 

SECTION 2.1.

THE MERGER

6

SECTION 2.2.

CONSUMMATION

6

SECTION 2.3

CONVERSION OF SHARES

7

SECTION 2.4.

SURRENDER AND PAYMENT

7

SECTION 2.5.

DISSENTING SHARES

9

SECTION 2.6.

STOCK OPTIONS, WARRANTS AND EMPLOYEE STOCK PURCHASE PLAN

9

SECTION 2.7.

ADJUSTMENTS

10

SECTION 2.8.

WITHHOLDING RIGHTS

10

SECTION 2.9.

LOST CERTIFICATES

10

 

 

 

ARTICLE 3

THE SURVIVING CORPORATION

11

 

 

 

SECTION 3.1.

CERTIFICATE OF INCORPORATION

11

SECTION 3.2.

BYLAWS

11

SECTION 3.3.

DIRECTORS AND OFFICERS

11

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

11

 

 

 

SECTION 4.1.

CORPORATE EXISTENCE AND POWER

11

SECTION 4.2.

CORPORATE AUTHORIZATION

11

SECTION 4.3.

GOVERNMENTAL AUTHORIZATION

12

SECTION 4.4.

NON-CONTRAVENTION

12

SECTION 4.5.

CAPITALIZATION

13

SECTION 4.6.

SUBSIDIARIES

14

SECTION 4.7.

SEC FILINGS

15

SECTION 4.8.

FINANCIAL STATEMENTS

15

SECTION 4.9.

DISCLOSURE DOCUMENTS

16

SECTION 4.10.

ABSENCE OF CERTAIN CHANGES

17

SECTION 4.11.

NO UNDISCLOSED MATERIAL LIABILITIES

19

SECTION 4.12.

COMPLIANCE WITH LAWS AND COURT ORDERS

19

SECTION 4.13.

LITIGATION

20

SECTION 4.14.

FINDERS’ FEES

20

SECTION 4.15.

OPINION OF FINANCIAL ADVISOR

20

SECTION 4.16.

TAXES

20

 

i

--------------------------------------------------------------------------------


 

SECTION 4.17.

EMPLOYEES AND EMPLOYEE BENEFIT PLANS

22

SECTION 4.18.

ENVIRONMENTAL MATTERS

23

SECTION 4.19.

PROPERTY AND LEASES

24

SECTION 4.20.

INTELLECTUAL PROPERTY

24

SECTION 4.21.

MATERIAL CONTRACTS

25

SECTION 4.22.

AFFILIATE TRANSACTIONS

28

SECTION 4.23.

ANTI-TAKEOVER STATUTES

28

SECTION 4.24.

INSURANCE

28

SECTION 4.25.

SUPPLIERS

28

SECTION 4.26.

COLLECTIVE BARGAINING; LABOR DISPUTES; COMPLIANCE

28

SECTION 4.27.

PERMITS

29

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PARENT

29

 

 

 

SECTION 5.1.

CORPORATE EXISTENCE

30

SECTION 5.2.

CORPORATE AUTHORIZATION

30

SECTION 5.3.

GOVERNMENTAL AUTHORIZATION

30

SECTION 5.4.

NON-CONTRAVENTION

30

SECTION 5.5.

DISCLOSURE DOCUMENTS

31

SECTION 5.6.

FINDERS’ FEES

31

 

 

 

ARTICLE 6

COVENANTS OF THE COMPANY

31

 

 

 

SECTION 6.1.

CONDUCT OF THE COMPANY

31

SECTION 6.2.

STOCKHOLDER MEETING; PROXY MATERIAL

33

SECTION 6.3.

NO SOLICITATION

34

SECTION 6.4.

TAX MATTERS

35

SECTION 6.5.

STOCKHOLDER LITIGATION

35

SECTION 6.6.

COMPANY FEES AND EXPENSES

36

 

 

 

ARTICLE 7

COVENANTS OF PARENT AND THE COMPANY

36

 

 

 

SECTION 7.1.

CONSENTS

36

SECTION 7.2.

CERTAIN FILINGS

36

SECTION 7.3.

PUBLIC ANNOUNCEMENTS

37

SECTION 7.4.

FURTHER ASSURANCES

37

SECTION 7.5.

ACCESS TO INFORMATION

37

SECTION 7.6.

NOTICES OF CERTAIN EVENTS

37

SECTION 7.7.

INDEMNIFICATION, EXCULPATION AND INSURANCE

38

 

 

 

ARTICLE 8

CONDITIONS TO THE MERGER

39

 

 

 

SECTION 8.1.

CONDITIONS TO OBLIGATIONS OF EACH PARTY

39

SECTION 8.2.

CONDITIONS TO THE OBLIGATIONS OF PARENT AND MERGER SUBSIDIARY

39

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.3.

CONDITION TO THE OBLIGATIONS OF THE COMPANY

40

 

 

 

ARTICLE 9

TERMINATION

40

 

 

 

SECTION 9.1.

TERMINATION

40

SECTION 9.2.

EFFECT OF TERMINATION

42

 

 

 

ARTICLE 10

MISCELLANEOUS

42

 

 

 

SECTION 10.1.

NOTICES

42

SECTION 10.2.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

43

SECTION 10.3.

AMENDMENTS; WAIVERS

43

SECTION 10.4.

FEES AND EXPENSES

44

SECTION 10.5.

SUCCESSORS AND ASSIGNS

44

SECTION 10.6.

PARTIES IN INTEREST

45

SECTION 10.7.

GOVERNING LAW

45

SECTION 10.8.

JURISDICTION

45

SECTION 10.9.

WAIVER OF JURY TRIAL

45

SECTION 10.10.

COUNTERPARTS; EFFECTIVENESS

45

SECTION 10.11.

ENTIRE AGREEMENT

46

SECTION 10.12

CAPTIONS

46

SECTION 10.13.

SEVERABILITY

46

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER dated as of March 16, 2006 among BOSTON RESTAURANT
ASSOCIATES, INC., a Delaware corporation (the “Company”), DOLPHIN DIRECT EQUITY
PARTNERS, LP, a Delaware limited partnership (“Parent”), and BRAIDOL ACQUISITION
CORP., a Delaware corporation (“Merger Subsidiary”).

 

WHEREAS, the Parent and the Company have agreed to merge Merger Subsidiary and
the Company, upon the terms and subject to the conditions set forth herein (the
“Merger”); and

 

WHEREAS, the Special Committee of the Board of Directors of the Company (the
“Special Committee”) and the Board of Directors of the Merger Subsidiary each
have determined that the Merger is fair to and in the best interests of their
respective stockholders, declared the advisability of, and approved and adopted,
this Agreement and the transactions contemplated hereby.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the parties hereto
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.1.  Definitions.  (a) The following terms, as used herein, have the
following meanings:

 

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer or proposal for, any indication of interest in, or any
submission of inquiries from any Third Party relating to (i) any acquisition or
purchase, direct or indirect, of 25% or more of the consolidated assets of the
Company and its Subsidiaries or over 25% of any class of equity or voting
securities of the Company or any of its Subsidiaries whose assets, individually
or in the aggregate, constitute more than 25% of the consolidated assets of the
Company, (ii) any tender offer  (including a self tender) or exchange offer
that, if consummated, would result in such Third Party’s beneficially owning 25%
or more of any class of equity or voting securities of the Company or any of its
Subsidiaries whose assets, individually or in the aggregate, constitute more
than 25% of the consolidated assets of the Company, (iii) a merger,
consolidation, share exchange, business combination, sale of substantially all
the assets, reorganization, recapitalization, liquidation, dissolution or other
similar transaction involving the Company or any of its Subsidiaries whose
assets, individually or in the aggregate, constitute more than 25% of the
consolidated assets of the Company or (iv) any public announcement by any Third
Party of an intention to do any of the foregoing or any agreement to engage in
any of the foregoing.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that, with respect to (i) Parent or Merger Subsidiary prior to the
Effective Time, neither the Company nor any of its Subsidiaries shall be deemed
to be an “Affiliate” thereof, (ii) the Company prior to the Effective Time,
neither Parent nor any of its Subsidiaries shall be deemed to be an “Affiliate”

 

--------------------------------------------------------------------------------


 

thereof and (iii) Parent and its Subsidiaries, only Parent and its Subsidiaries
shall be deemed to be “Affiliates” thereof.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Certificate of Designation” means the Company’s Certificate of Designation for
a Series of Preferred Stock.

 

“Code” means the Internal Revenue Code of 1986.

 

“Company Balance Sheet” means the consolidated balance sheet of the Company as
of April 24, 2005 and the footnotes thereto set forth in the Company 10-K.

 

“Company Balance Sheet Date” means April 24, 2005.

 

“Company Common Stock” means the common stock, $.01 par value, of the Company.

 

“Company Preferred Stock” means the Series A Preferred Stock, $.01 par value, of
the Company.

 

“Company Stock” means together the Company Common Stock and the Company
Preferred Stock.

 

“Company 10-K” means the Company’s annual report on Form 10-K for the fiscal
year ended April 24, 2005.

 

“Contributing Stockholders” means the stockholders of the Company listed on
Schedule A hereto.

 

“Delaware Law” means the General Corporation Law of the State of Delaware.

 

“Employee Plan” means each material “employee benefit plan,” as defined in
Section 3(3) of ERISA, and each employment, compensation, deferred compensation,
stock option or other stock related rights, severance, change-in-control,
profit-sharing, bonus, incentive, vacation or other similar agreement, plan,
arrangement or policy (written or oral), which is maintained, administered or
contributed to by the Company or any of its Subsidiaries and covers any
employee, former employee, director or consultant of the Company or any of its
Subsidiaries, or with respect to which the Company or any of its Subsidiaries
has any liability.

 

“Environmental Laws” means any federal, state, local or foreign law in effect
and as interpreted as of the date of this Agreement or as of the Closing Date
(including, without limitation, common law), treaty, judicial decision,
regulation, rule, judgment, order, decree, injunction, permit or governmental
restriction or requirement or any agreement with any Governmental Authority or
other third party, relating to human health and safety, the environment or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials.

 

2

--------------------------------------------------------------------------------


 

“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of governmental authorities relating
to or required by Environmental Laws and affecting, or relating in any way to,
the business of the Company or any Subsidiary as currently conducted.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any entity that, together with the Company or a
Subsidiary, would be treated as a single employer under Section 414 of the Code.

 

“Intellectual Property” means (i) all patents including, without limitation,
United States, non-United States, and international patents, patent applications
and statutory invention registrations, (ii) all trademarks including, without
limitation, all registered and unregistered United States, non-United States,
and international trademarks, service marks, trade dress, logos, trade names,
corporate names and other source identifiers, and registrations and applications
for registration thereof, (iii) all copyrights including, without limitation,
all United States, non-United States, and international copyrights and
registrations and applications for registration thereof, (iv) all Internet
domain name registrations, (v) all confidential and proprietary information,
including trade secrets and know-how, and (vi) all goodwill associated with any
of the foregoing.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.  For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.

 

“Material Adverse Effect” means, with respect to any Person, an event, change,
circumstance or effect that is or is reasonably likely (i) to be materially
adverse to the financial condition, business, liabilities, assets or results of
operations of such Person and its Subsidiaries, taken as a whole or (ii) to
prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement other than any such event, change, circumstance
or effect (a) relating to general economic, regulatory or political conditions,
except to the extent such event, change, circumstance or effect
disproportionately affects such Person and its Subsidiaries, taken as a whole,
(b) relating to the fast-service, high volume pizzeria industry, or the
fast-service restaurant industry generally, except to the extent such event,
change, circumstance or effect disproportionately affects such Person and its
Subsidiaries, taken as a whole, (c) relating to any change in the trading price
of the common stock of such Person or (d) relating to any reduction-in-force.

 

“1933 Act” means the Securities Act of 1933.

 

“1934 Act” means the Securities Exchange Act of 1934.

 

“Permitted Encumbrances” means (i) liens for current taxes and other statutory
liens and trusts not yet due and payable or that are being contested in good
faith, (ii) liens that were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, landlords’ and

 

3

--------------------------------------------------------------------------------


 

mechanics’ liens and other similar liens arising in the ordinary course of
business, (iii) liens on personal property leased under operating leases,
(iv) liens, pledges or deposits incurred or made in connection with workmen’s
compensation, unemployment insurance and other social insurance and social
security benefits, or securing the performance of bids, tenders, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, progress payments, surety and appeal bonds and other obligations of
like nature, in each case incurred in the ordinary course of business,
(v) pledges of or liens on manufactured products as security for any drafts or
bills of exchange drawn in connection with the importation of such manufactured
products in the ordinary course of business, (vi) liens under Article 2 of the
Uniform Commercial Code that are special property interests in goods identified
as goods to which a contract refers, and (vii) liens under Article 9 of the
Uniform Commercial Code that are purchase money security interests, none of
which are material in the aggregate or individually.

 

“Permits” mean the material permits, licenses, approvals, certifications and
authorizations from any Governmental Authority, including, without limitation,
those obtained under Regulatory Laws.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Regulatory Laws” mean any federal, state, county, municipal, local or foreign
statute, ordinance, rule, regulation, permit, consent, waiver, notice, approval,
registration, finding of suitability, license, judgment, order, decree,
injunction or other authorization applicable to, governing or relating to the
legal or regulatory status or the activities of the Company or its Subsidiaries,
including, without limitation, with respect to alcoholic beverage control,
amusement, health and safety and fire safety.

 

“SEC” means the Securities and Exchange Commission.

 

“Subsidiary” with respect to any Person, means any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner or (ii) of which at
least 50% of the securities or other interests having by their terms ordinary
voting power to elect at least 50% of the Board of Directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person, by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.

 

“Third Party” means any Person as defined in Section 13(d) of the 1934 Act,
other than Parent or any of its Affiliates.

 

Any reference in this Agreement to a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder.

 

(b)           Each of the following terms is defined in the Section set forth
opposite such term: 

 

4

--------------------------------------------------------------------------------


 

Term

 

Section

Brown Rudnick

 

6.3(b)

Certificates

 

2.4

Charter Amendment

 

3.1

Closing

 

2.2

Common Stock Merger Consideration

 

2.3(a)

Company

 

Preamble

Company Licensed Intellectual Property

 

4.20

Company Owned Intellectual Property

 

4.20

Company Proxy Statement

 

4.9

Company SEC Documents

 

4.7

Company Securities

 

4.5

Company Stockholder Meeting

 

6.2

Company Stock Option

 

2.6

Company Subsidiary Securities

 

4.6

Company Warrant

 

2.6

Confidentiality Agreement

 

6.3

Covered Persons

 

7.7(c)

Dissenting Shares

 

2.5

Effective Time

 

2.1

End Date

 

9.1

Exchange Agent

 

2.4

GAAP

 

4.8

Governmental Authority

 

4.21

Joint Venture

 

4.6

Majority-Minority Vote

 

4.2(c)

Material Contracts

 

4.21

Merger

 

Recitals

Merger Consideration

 

2.3

Merger Fees

 

6.6

Merger Subsidiary

 

Preamble

Multiemployer Plan

 

4.17

Parent

 

Preamble

Preferred Stock Merger Consideration

 

2.3(b)

Sarbanes-Oxley Act

 

4.7

Schedule 13E-3

 

4.9

Special Committee

 

Recitals

Stockholder Vote

 

4.2

Successor Firm

 

6.6

Superior Proposal

 

6.3

Superior Proposal Agreement

 

9.1

Surviving Corporation

 

2.1

Tax Return

 

4.16

Tax or Taxes

 

4.16

Taxing Authority

 

4.16

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2

 

THE MERGER

 

SECTION 2.1.  The Merger.  (a) Subject to the terms and conditions of this
Agreement, at the Effective Time, Merger Subsidiary shall be merged with and
into the Company in accordance with Delaware Law, whereupon the separate
existence of the Merger Subsidiary shall cease, and the Company shall be the
surviving corporation and continue its corporate existence under Delaware Law;
provided that Parent may, in its sole discretion, elect instead that, subject to
the terms and conditions of this Agreement, at the Effective Time, the Company
shall be merged with and into Merger Subsidiary, in accordance with Delaware
Law, whereupon the separate existence of the Company shall cease, and Merger
Subsidiary shall be the Surviving Corporation and continue its corporate
existence under Delaware Law provided, however, that no such election shall
(i) alter or change the amount or kind of Merger Consideration, (ii) materially
delay receipt of any approval required for the consummation of the transactions
contemplated by this Agreement, (iii) require the Company to obtain the
agreement, approval or consent of any person whose agreement, approval or
consent was not required when the Merger Subsidiary was to be merged with and
into the Company or reacquire any material consent or approval (unless Parent
shall waive the requirement to obtain such agreement, approval or consent in a
manner satisfactory to the Company), (iv) impair or delay the consummation of
the Merger or any other transaction contemplated hereby or the ability of any
party hereto to perform its obligations hereunder by more than fifteen calendar
days; or (v) cause the Company to breach any representation, warranty, covenant
or agreement (unless Parent shall waive compliance with such representation,
warranty, covenant or agreement in a manner satisfactory to the Company).  The
corporation that survives the Merger is referred to as the “Surviving
Corporation.”

 

(b)           As soon as practicable after satisfaction or, to the extent
permitted hereunder, waiver of all conditions to the Merger, the Company and
Merger Subsidiary will file a certificate of merger executed as provided in the
Delaware Law with the Office of the Secretary of State of the State of Delaware
and make all other filings or recordings required by Delaware Law in connection
with the Merger.  The Merger shall become effective at such time (the “Effective
Time”) as the certificate of merger is duly filed with, and accepted for
recording by, the Delaware Secretary of State (or at such later time as may be
agreed upon by the parties to this Agreement and as specified in the certificate
of merger).

 

(c)           From and after the Effective Time, the Surviving Corporation shall
possess all the rights, privileges, powers and franchises and be subject to all
of the restrictions, disabilities and duties of the Company and Merger
Subsidiary, all as provided under Delaware Law.

 

SECTION 2.2.  Consummation.  Unless this Agreement shall have been terminated
and the Merger shall have been abandoned pursuant to Section 9, the closing of
the Merger (the “Closing”) shall take place at 10:00 a.m. on a date to be
specified by the parties, which shall be as soon as practicable (but not more
than five Business Days) after satisfaction or, to the extent permitted
hereunder, waiver of all conditions to the Merger set forth in Article 8, other
than conditions that by their nature are to be satisfied at the Effective Time
and that will in fact be satisfied at the Effective Time, at the office of
Hughes Hubbard & Reed LLP, One Battery Park

 

6

--------------------------------------------------------------------------------


 

Plaza, New York, New York, or such other date and place as shall have been
agreed to by the parties.

 

SECTION 2.3        Conversion of Shares.  At the Effective Time,

 

(a)           except as otherwise provided in Section 2.3(c) or as provided in
Section 2.5 with respect to shares of Company Common Stock as to which appraisal
rights have been exercised, each share of Company Common Stock outstanding
immediately prior to the Effective Time shall be converted into the right to
receive in cash from Parent an amount equal to $0.70, without interest (the
“Common Stock Merger Consideration”);

 

(b)           except as otherwise provided in Section 2.3(c) or as provided in
Section 2.5 with respect to shares of Company Preferred Stock as to which
appraisal rights have been exercised, each share of Company Preferred Stock
outstanding immediately prior to the Effective Time shall be converted into the
right to receive in cash from Parent an amount in cash equal to (i) the Series A
Preferred Stock Liquidation Preference (as defined in the Certificate of
Designation), without interest  and (ii) the product of (x) the number of shares
of Company Common Stock that such share of Company Preferred Stock is
convertible into immediately prior to the Effective Time and (y) $0.70 (the
“Preferred Stock Merger Consideration”, together with the Common Stock Merger
Consideration, the “Merger Consideration”)

 

(c)           each share of Company Stock held by the Company as treasury stock
immediately prior to the Effective Time and each share of Company Stock held by
the Contributing Stockholders or Parent immediately prior to the Effective Time
shall be canceled, and no payment shall be made with respect thereto; provided,
however, that shares of Company Stock held by Contributing Stockholders shall be
canceled pursuant to this subsection (c) only to the extent that the respective
Contributing Stockholder owning such shares has agreed to such cancellation; and

 

(d)           each share of common stock, par value $0.01 per share, and each
share of preferred stock, par value $0.01 per share, of Merger Subsidiary
outstanding immediately prior to the Effective Time shall be converted into and
become one share of common stock, par value $0.01 per share and one share of
preferred stock, par value $0.01 per share respectively, of the Surviving
Corporation with the same rights, powers and privileges as the shares so
converted and shall constitute the only outstanding shares of capital stock of
the Surviving Corporation.

 

SECTION 2.4.  Surrender and Payment.  (a) Prior to the Effective Time, Parent or
Merger Subsidiary shall appoint an agent (the “Exchange Agent”) for the purpose
of exchanging certificates representing shares of Company Common Stock and
Company Preferred Stock (collectively, the “Certificates”) for the Merger
Consideration.  Parent or Merger Subsidiary will deposit with the Exchange Agent
an amount in cash equal to the aggregate Merger Consideration to be paid in
respect of the shares of Company Stock.  Promptly after the Effective Time,
Parent or Merger Subsidiary will send, or will cause the Exchange Agent to send,
to each holder of shares of Company Stock at the Effective Time a letter of
transmittal and instructions (which shall specify that the delivery shall be
effected, and risk of loss and title shall pass, only upon proper delivery of
the Certificates to the Exchange Agent) for use in such exchange.

 

7

--------------------------------------------------------------------------------


 

(b)           Each holder of shares of Company Stock that have been converted
into the right to receive the Merger Consideration will be entitled to receive,
upon surrender to the Exchange Agent of a Certificate, together with a properly
completed letter of transmittal, the Merger Consideration in respect of the
Company Stock represented by such Certificate.  Until so surrendered, each such
Certificate shall represent after the Effective Time for all purposes the right
to receive such Merger Consideration.

 

(c)           If any portion of the Merger Consideration is to be paid to a
Person other than the Person in whose name the Certificate is registered, it
shall be a condition to such payment that the Certificate so surrendered shall
be properly endorsed or otherwise be in proper form for transfer and that the
Person requesting such payment shall pay to the Exchange Agent any transfer or
other Taxes required as a result of such payment to a Person other than the
registered holder of such Certificate or establish to the satisfaction of the
Surviving Corporation and the Exchange Agent that such Tax has been paid or is
not payable.

 

(d)           After the Effective Time, there shall be no further registration
of transfers of shares of Company Stock.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation, they shall be canceled
and exchanged for the Merger Consideration provided for, and in accordance with
the procedures set forth, in this Article.

 

(e)           Any portion of the Merger Consideration made available to the
Exchange Agent pursuant to Section 2.4(a) that remains unclaimed by the holders
of shares of Company Stock 12 months after the Effective Time shall be returned
to Parent or Surviving Corporation, upon demand, and any such holder who has not
exchanged them for the Merger Consideration in accordance with this
Section prior to that time shall thereafter look only to Parent or Surviving
Corporation for payment of the Merger Consideration, in respect of such shares
without any interest thereon.  Notwithstanding the foregoing, neither Parent nor
Surviving Corporation shall be liable to any holder of shares of Company Stock
for any amounts paid to a public official pursuant to applicable abandoned
property, escheat or similar laws.  Any amounts remaining unclaimed by holders
of shares of Company Stock two years after the Effective Time (or such earlier
date, immediately prior to such time when the amounts would otherwise escheat to
or become property of any Governmental Authority) shall become, to the extent
permitted by applicable law, the property of Parent or Surviving Corporation
free and clear of any claims or interest of any Person previously entitled
thereto.

 

(f)            Prior to the Effective Time, the Company shall take all steps
reasonably necessary to cause the transactions contemplated hereby and any other
dispositions of equity securities of the Company (including derivative
securities) in connection with this Agreement by each individual who is a
director or officer of the Company, to be exempt under Rule 16b-3 promulgated
under the 1934 Act.

 

SECTION 2.5.  Dissenting Shares.  Notwithstanding Section 2.3, shares of Company
Stock which are issued and outstanding immediately prior to the Effective Time
and which are held by a holder who has not voted such shares of Company Stock in
favor of the Merger, who shall have delivered a written demand for appraisal of
such shares of Company Stock in the manner provided by Delaware Law and who, as
of the Effective Time, shall not have effectively withdrawn or lost such right
to appraisal (“Dissenting Shares”) shall not be converted into a

 

8

--------------------------------------------------------------------------------


 

right to receive the Merger Consideration.  The holders thereof shall be
entitled only to such rights as are granted by Section 262 of Delaware Law. 
Each holder of Dissenting Shares who becomes entitled to payment for such shares
of Company Stock pursuant to Section 262 of Delaware Law shall receive payment
therefor from the Surviving Corporation in accordance with Delaware Law;
provided, however, that (i) if any such holder of Dissenting Shares shall have
failed to establish such holder’s entitlement to appraisal rights as provided in
Section 262 of Delaware Law, (ii) if any such holder of Dissenting Shares shall
have effectively withdrawn such holder’s demand for appraisal of such Company
Stock or lost such holder’s right to appraisal and payment for such holder’s
shares of Company Stock under Section 262 of Delaware Law or (iii) if neither
any holder of Dissenting Shares nor the Surviving Corporation shall have filed a
petition demanding a determination of the value of all Dissenting Shares within
the time provided in Section 262 of Delaware Law, such holder shall forfeit the
right to appraisal of such shares of Company Stock and each such share of
Company Stock shall be treated as if it had been converted, as of the Effective
Time, into a right to receive the Merger Consideration, without interest
thereon, from Parent as provided in Section 2.3 hereof.  The Company shall give
Parent prompt notice of any demands received by the Company for appraisal of
shares of Company Stock, and Parent shall have the right to participate in all
negotiations and proceedings with respect to such demands.  The Company shall
not, except with the prior written consent of Parent, make any payment with
respect to, or settle or offer to settle, any such demands.

 

SECTION 2.6.  Stock Options, Warrants and Employee Stock Purchase Plan. 
(a) Prior to the Effective Time, Parent and the Company shall take such action
as is permissible under the applicable agreement to cause each outstanding
option to purchase shares of Company Common Stock under any employee stock
option plan, agreement or arrangement of the Company (a “Company Stock Option”),
whether or not exercisable or vested, to be canceled and the Surviving
Corporation shall pay each such holder promptly after the Effective Date an
amount in cash, if any, determined by multiplying (i) the excess, if any, of the
Merger Consideration over the applicable exercise price of such Company Stock
Option by (ii) the number of shares of Company Common Stock such holder could
have purchased had such holder exercised such Company Stock Option to the extent
vested and exercisable immediately prior to the Effective Time

 

(b)           Prior to the Effective Time, the Company shall take such action as
is permissible under the applicable agreement to cause each outstanding warrant
to purchase shares of Company Common Stock (a “Company Warrant”), whether or not
exercisable, to be canceled and the Surviving Corporation shall pay each such
holder promptly after the Effective Date an amount in cash, if any, determined
by multiplying (i) the excess, if any, of the Merger Consideration over the
applicable exercise price of such Company Warrant by (ii) the number of shares
of Company Common Stock such holder could have purchased had such holder
exercised such Company Warrant to the extent exercisable immediately prior to
the Effective Time.

 

(c)           Prior to the Effective Time, the Company shall (i) obtain any
consents from holders of Company Stock Options and Company Warrants and
(ii) make any amendments to the terms of such Company Stock Options or Company
Warrants that is permissible under the applicable agreements to give effect to
the transactions contemplated by this Section 2.6.  The Company shall take no
action to accelerate the exercisability or vesting of any Company Stock Option
or to provide for a cash-out of any Company Stock Option which by its terms is
not

 

9

--------------------------------------------------------------------------------


 

exercisable and vested or entitled to such a cash-out.  The Company shall take
no action to accelerate the exercisability of any Company Warrant or to provide
for a cash-out of any Company Warrant which by its terms is not exercisable or
entitled to such a cash-out.

 

(d)           The Company shall make no agreement, oral or written, direct or
indirect, nor payment with respect to any Company Stock Option or Company
Warrant without the Parent’s prior written consent, and the Company shall take
any action the Parent may reasonably request in order to provide for the
cancellation by the Company of, all or a portion of, the Company Stock Options
and the Company Warrants.  Subject to the foregoing, the Company shall not be
obligated to make any payment with respect to any Company Stock Option or
Company Warrant prior to the Closing.

 

SECTION 2.7.  Adjustments.  If, during the period between the date of this
Agreement and the Effective Time, the outstanding shares of capital stock of the
Company shall have been changed into a different number of shares as a result of
any reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, or any stock dividend thereon with a record date during
such period, the Merger Consideration and any other amounts payable pursuant to
this Agreement shall be appropriately adjusted.

 

SECTION 2.8.  Withholding Rights.  Each of the Exchange Agent, the Surviving
Corporation, Merger Subsidiary and Parent shall be entitled to deduct and
withhold from the consideration otherwise payable to any Person pursuant to this
Article such amounts as it is required to deduct and withhold with respect to
the making of such payment under any provision of federal, state, local or
foreign Tax law.  If the Exchange Agent, the Surviving Corporation, Surviving
Corporation or Parent, as the case may be, so withholds amounts, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the shares of Company Common Stock in respect of which the Exchange
Agent, the Surviving Corporation or Parent, as the case may be, made such
deduction and withholding.

 

SECTION 2.9.  Lost Certificates.  If any Certificate shall have been lost,
stolen or destroyed, upon (i) the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, (ii) if
reasonably required by the Surviving Corporation, execution of a written
indemnity agreement providing contractual indemnification (without bond or other
security) against any claim that may be made against the Surviving Corporation
with respect to such Certificate, the Exchange Agent will issue, in exchange for
such lost, stolen or destroyed Certificate, the Merger Consideration to be paid
in respect of the shares of Company Stock represented by such Certificate, as
contemplated by this Article.

 

ARTICLE 3

 

THE SURVIVING CORPORATION

 

SECTION 3.1.  Certificate of Incorporation.  The certificate of incorporation of
the Surviving Corporation shall be amended at the Effective Time to read in its
entirety as set forth on Exhibit A to this Agreement (the “Charter Amendment”).

 

10

--------------------------------------------------------------------------------


 

SECTION 3.2.  Bylaws.  The bylaws of Merger Subsidiary in effect at the
Effective Time shall be the bylaws of the Surviving Corporation until amended in
accordance with applicable law.

 

SECTION 3.3.  Directors and Officers.  From and after the Effective Time, until
successors are duly elected or appointed and qualified in accordance with
applicable law, (i) the directors of Merger Subsidiary immediately prior to the
Effective Time shall be the directors of the Surviving Corporation and (ii) the
officers of the Company immediately prior to the Effective Time shall be the
officers of the Surviving Corporation.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Parent that:

 

SECTION 4.1.  Corporate Existence and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not have, individually or in
the aggregate, a Material Adverse Effect on the Company.  The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not have, individually or
in the aggregate, a Material Adverse Effect on the Company.  The Company has
heretofore delivered to Parent true and complete copies of the certificate of
incorporation and bylaws of the Company and each Subsidiary thereof as currently
in effect.

 

SECTION 4.2.  Corporate Authorization.  (a) The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby are within the Company’s corporate
powers and, except for the Stockholder Vote, have been duly authorized by all
necessary corporate action on the part of the Company.  This Agreement has been
duly executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.

 

(b)           (i)  The Special Committee was duly authorized and constituted on
April 22, 2005, (ii) the Special Committee, at a meeting thereof duly called and
held on March 6, 2006, (A) determined that this Agreement and the Merger are
fair to and in the best interests of the Company and its stockholders (other
than Parent, its Subsidiaries and the Contributing Stockholders), (B) determined
that this Agreement and the Merger should be approved and declared advisable and
(C) resolved to recommend to the Board of Directors of the Company that the
Board of Directors of the Company approve and declare the advisability of this
Agreement and the Merger and to recommend that the stockholders of the Company
approve the Merger and adopt this Agreement, and (iii) the Board of Directors of
the Company, at a meeting thereof duly called and held on March 10, 2006, in
reliance upon the recommendation of the

 

11

--------------------------------------------------------------------------------


 

Special Committee (A) determined that this Agreement and the Merger are fair to
and in the best interests of the Company and its stockholders, (B) approved and
declared the advisability of this Agreement and the Merger and (C) resolved to
recommend that the stockholders of the Company approve the Merger and adopt this
Agreement.

 

(c)           Under applicable law and this Agreement, (i) with respect to the
Merger, the affirmative vote of the holders of a majority of the voting power of
the outstanding shares of Company Common Stock and Company Preferred Stock,
voting together as a single class, entitled to vote thereon, (ii) with respect
to the Merger, the affirmative vote of a majority of the shares of Company
Common Stock and Company Preferred Stock, voting together as a single class,
cast and not held by the Contributing Stockholders, Parent or any fund under
common control (the “Majority-Minority Vote”) and (iii) with respect to the
Charter Amendment, the affirmative vote of the holders of a majority of the
voting power of the outstanding shares of Company Common Stock and Company
Preferred Stock, voting together as a single class, entitled to vote thereon, in
each case, outstanding on the record date established by the Board of Directors
of the Company in accordance with the bylaws of the Company, Delaware law, any
other applicable law and this Agreement, at the Company Stockholders Meeting,
are the only votes of the Company’s stockholders required to approve this
Agreement and the transactions contemplated hereby, including the Merger and
Charter Amendment (collectively, clauses (c)(i), (ii) and (iii) mean the
“Stockholder Vote”).

 

SECTION 4.3.  Governmental Authorization.  Except as set forth on Schedule 4.3,
the execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby require no
action by or in respect of, or filing with, any Governmental Authority, other
than (i) the filing of a certificate of merger with respect to the Merger with
the Delaware Secretary of State and appropriate documents with the relevant
authorities of other states in which the Company is qualified to do business,
(ii) compliance with the 1933 Act, the 1934 Act, and any other applicable
securities laws, whether state or foreign and (iii) any actions or filings the
absence of which would not have, individually or in the aggregate, a Material
Adverse Effect on the Company.

 

SECTION 4.4.  Non-contravention.  Except as set forth on Schedule 4.4, the
execution, the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) contravene, conflict with, or result in any
violation or breach of any provision of the certificate of incorporation or
bylaws of the Company, (ii) assuming compliance with the matters referred to in
Section 4.3, materially contravene, conflict with or result in a material
violation or breach of any provision of any applicable law, statute, ordinance,
rule, regulation, judgment, injunction, order or decree applicable to the
Company or any of its Subsidiaries, (iii) require any consent or other action by
any Person under, constitute a default under, or an event that, with or without
notice or lapse of time or both, would constitute a default under, or cause or
permit the termination, cancellation, acceleration or other change of any right
or obligation or the loss of any benefit to which the Company or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument binding upon the Company or any of its Subsidiaries or any of their
assets or any license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets or business of 
the Company and its Subsidiaries or (iv) result in the creation or imposition of
any Lien on any asset of the Company or any of its

 

12

--------------------------------------------------------------------------------


 

Subsidiaries, except in the case of clause (iii) for such defaults,
terminations, cancellations, accelerations, changes or losses referred to in
clause (iii) that would not have, individually or in the aggregate, a Material
Adverse Effect on the Company.

 

SECTION 4.5.  Capitalization.  (a) The authorized capital stock of the Company
consists of 25,000,000 shares of Company Common Stock and 10,000,000 shares of
preferred stock.  As of November 22, 2005, there were 7,035,170 outstanding
shares of Company Common Stock, 1,147,056 outstanding shares of Company
Preferred Stock, employee stock options to purchase an aggregate of 1,274,800
shares of Company Common Stock (of which options to purchase an aggregate of
1,274,800 shares of Company Common Stock are exercisable as of the date of this
Agreement); 1,160,000 shares of Company Common Stock reserved for the issuance
upon conversion of the Variable Rate Subordinated Convertible Debenture; 500,000
shares of Company Common Stock issuable upon the exercise of a warrant issued to
Management Services, Inc. f/k/a Jordan American Holdings; 76,000 shares of
Company Common Stock issuable upon the exercise of a warrant issued to Commerce
Bank and Trust Company; and 25,000 shares of Company Common Stock issuable upon
the exercise of a warrants issued to Lucille Salhany.  All outstanding shares of
capital stock of the Company have been, and all shares that may be issued
pursuant to outstanding warrants, the 1994 Director Stock Option Plan, the 1994
Combination Employee Stock Option Plan, the 2002 Combination Stock Option and
Share Reward Plan will be, when issued in accordance with the respective terms
thereof, duly authorized and validly issued and are fully paid and
nonassessable.

 

(b)           Except as set forth in this Section 4.5 or on Schedule 4.5(b) and
for changes since April 24, 2005 resulting from the exercise of warrants or
employee stock options outstanding on such date, there are no outstanding
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company, or other obligation of the Company to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company (the items in clauses (i),
(ii) and (iii) being referred to collectively as the “Company Securities”). 
There are no outstanding obligations of the Company or any of its Subsidiaries
to repurchase, redeem or otherwise acquire any of the Company Securities. 
Except as set forth on Schedule 4.5(b), there are no contracts, agreements or
arrangements to which the Company or any of its Subsidiaries is a party pursuant
to which the Company or any of its Subsidiaries is or could be required to
register any Company Securities or any other securities of the Company under the
1933 Act.

 

SECTION 4.6.  Subsidiaries.  (a) Each Subsidiary of the Company is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, has all corporate powers and all governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted, except for those licenses, authorizations,
permits, consents and approvals the absence of which would not have,
individually or in the aggregate, a Material Adverse Effect on the Company.
 Each such Subsidiary is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification is
necessary, except for those jurisdictions where failure to be so qualified would
not have, individually or in the aggregate, a Material Adverse Effect on the
Company.  All Subsidiaries of the Company, their respective jurisdictions of

 

13

--------------------------------------------------------------------------------


 

incorporation and their respective authorized and outstanding capital stock are
identified on Schedule 4.6 hereto.  Except as set forth on Schedule 4.6(a),
there are no contracts, agreements or arrangements to which the Company or any
of its Subsidiaries is a party pursuant to which the Company or any of its
Subsidiaries is or could be required to register any Company Subsidiary
Securities or any other securities of any Subsidiary of the Company under the
1933 Act.

 

(b)           All of the outstanding capital stock of, or other voting
securities or ownership interests in, each Subsidiary of the Company, is owned
by the Company, directly or indirectly, free and clear of any Lien and free of
any other limitation or restriction (including any restriction on the right to
vote, sell or otherwise dispose of such capital stock or other voting securities
or ownership interests).  There are no outstanding (i) securities of the Company
or any of its Subsidiaries convertible into or exchangeable for shares of
capital stock or other voting securities or ownership interests in any
Subsidiary of the Company or (ii) options or other rights to acquire from the
Company or any of its Subsidiaries, or other obligation of the Company or any of
its Subsidiaries to issue, any capital stock or other voting securities or
ownership interests in, or any securities convertible into or exchangeable for
any capital stock or other voting securities or ownership interests in, any
Subsidiary of the Company (the items in clauses (i) and (ii) being referred to
collectively as the “Company Subsidiary Securities”).  There are no outstanding
obligations of the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any of the Company Subsidiary Securities.

 

(c)           Schedule 4.6(c) hereto lists all Persons other than the
Subsidiaries, in which the Company directly or indirectly through one or a
series of Subsidiaries (describing in detail any such indirect ownership) owns
any equity, voting or similar interest in, or any interest convertible into or
exchangeable or exercisable for any equity, voting or similar interest in, any
Person (any such Person being a “Joint Venture”).  Each such interest in each
Joint Venture is duly authorized, validly issued, fully paid and nonassessable
and, except as set forth on Schedule 4.6(c), each such interest is owned by the
Company or a Subsidiary of the Company, directly or indirectly, free and clear
of any Lien and free of any other limitation or restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other voting securities or ownership interests).

 

SECTION 4.7.  SEC Filings.  (a) The Company has delivered or made available to
Parent (i) the Company’s annual reports on Form 10-K for its fiscal years ended
2002, 2003 and 2004, (ii) its quarterly reports on Form 10-Q for its fiscal
quarters ended July 24, 2005, October 23, 2005 and January 22, 2006, (iii) its
proxy or information statements relating to meetings of, or actions taken
without a meeting by, the stockholders of the Company held since April 24, 2004,
and (iv) all of its other reports, statements, schedules and registration
statements filed with the SEC since April 24, 2004 (the documents referred to in
this Section 4.7(a), collectively, the “Company SEC Documents”).

 

(b)           As of its filing date, each Company SEC Document filed prior to
the date of this Agreement complied, and each such Company SEC Document filed
subsequent to the date of this Agreement will comply, as to form in all material
respects with the applicable requirements of the 1933 Act and the 1934 Act, as
the case may be.

 

14

--------------------------------------------------------------------------------


 

(c)           As of its filing date (or, if amended or superceded by a filing
prior to the date of this Agreement, on the date of such filing), each Company
SEC Document filed prior to the date of this Agreement pursuant to the 1934 Act
did not, and each such Company SEC Document filed subsequent to the date of this
Agreement will not, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

(d)           Each Company SEC Document that is a registration statement, as
amended or supplemented, if applicable, filed prior to the date of this
Agreement pursuant to the 1933 Act, as of the date such registration statement
or amendment became effective, did not, and each such Company SEC Document filed
subsequent to the date of this Agreement will not, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

(e)           At the time each Company’s SEC Document filed after July 30, 2002
was filed with the SEC, such Company SEC Document included or was accompanied by
the certifications required by the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder (the “Sarbanes-Oxley Act”), each such
certification was true and correct and complied with the Sarbanes-Oxley Act and
each such Company SEC Document otherwise complied in all material respects with
the applicable requirements of the Sarbanes-Oxley Act.

 

SECTION 4.8.  Financial Statements.  (a) The audited consolidated financial
statements and unaudited consolidated interim financial statements of the
Company included in the Company SEC Documents fairly present in all material
respects, in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis (except as may be indicated in the notes thereto
or as permitted by Form 10-Q of the SEC), the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and their
consolidated results of operations and cash flows for the periods then ended.

 

(b)           The financial statements of the Company included in the Company
SEC Documents at the time filed (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of mailing,
respectively) complied as to form in all material respects with all applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or in the case of unaudited statements, as permitted by Form 10-Q
of the SEC), and fairly present, in all material respects, the consolidated
financial position of the Company and its consolidated subsidiaries as at the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended.

 

(c)           The management of the Company has designed disclosure controls and
procedures to ensure that material information relating to the Company and its
consolidated Subsidiaries is made known to the management of the Company by
others within those entities.  In all material respects, the Company on a
consolidated basis maintains a system of internal accounting controls sufficient
to provide reasonable assurance that:  (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP

 

15

--------------------------------------------------------------------------------


 

and to maintain asset accountability; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(d)           Since June 30, 2002, neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company has received or
otherwise had or obtained knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of its Subsidiaries
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that the Company has engaged in questionable
accounting or auditing practices.  No attorney representing the Company or any
of its Subsidiaries, whether or not employed by the Company or any of its
Subsidiaries, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents acting on behalf of the Company or in
the Company’s workplace to the Board of Directors of the Company or any
committee thereof or to any director or officer of the Company.

 

(e)           To the knowledge of the Company, no employee of the Company or any
of its Subsidiaries has provided or is providing information to any law
enforcement agency regarding the commission or possible commission of any crime
or the material violation or possible material violation of any law, rule,
regulation, order, decree or injunction.  Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any contractor, subcontractor
or agent of the Company or any such Subsidiary of the Company has discharged,
demoted, suspended, threatened, harassed or in any other manner discriminated
against an employee of the Company or any of its Subsidiaries in the terms and
conditions of employment because of any act of such employee described in 18
U.S.C. §1514A(a), except such actions as are immaterial in any respect.

 

SECTION 4.9.  Disclosure Documents.  (a) The proxy or information statement of
the Company to be filed with the SEC in connection with the Merger (the “Company
Proxy Statement”) and any required Schedule 13E-3 filing (the “Schedule 13E-3”)
and any amendments or supplements thereto will, when filed, comply as to form in
all material respects with the applicable requirements of the 1934 Act.  At the
time the Company Proxy Statement or any amendment or supplement thereto is first
mailed to stockholders of the Company, and at the time, if any, the Stockholders
Vote is obtained and at the Effective Time, the Company Proxy Statement, as
supplemented or amended, if applicable, will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  The representations and warranties contained in this
Section 4.9(a) will not apply to statements or omissions included in the Company
Proxy Statement or the Schedule 13E-3 or any amendments or supplements thereto
based upon information furnished to the Company in writing specifically for use
therein (A) by Parent or (B) by the Contributing Stockholder with respect to
themselves individually or in the aggregate.

 

16

--------------------------------------------------------------------------------


 

(b)           None of the information provided by the Company for inclusion in
the Schedule 13E-3 filing nor any amendment or supplement thereto, at the time
of the filing of the Schedule 13E-3 or any amendment or supplement thereto and
at all times subsequent thereto up to and including the Effective Time, will
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which there were made, not
misleading.

 

SECTION 4.10.  Absence of Certain Changes.  Since the Company Balance Sheet
Date, the business of the Company and its Subsidiaries has been conducted in the
ordinary course consistent with past practices and, except as set forth in
Schedule 4.10 and as disclosed in the Company SEC Documents filed prior to the
date of this Agreement, there has not been:

 

(a)           any event, occurrence, development or state of circumstances or
facts that has had, individually or in the aggregate, a Material Adverse Effect
on the Company;

 

(b)           any adoption of, or any proposal to amend, the certificate of
incorporation or bylaws or other constituent documents of the Company or any of
its Subsidiaries;

 

(c)           any adoption by the Company or any of its Subsidiaries of a plan
or agreement of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other material reorganization
(other than a merger or consolidation between wholly-owned Subsidiaries of the
Company) or any acquisition by the Company or any of its Subsidiaries of a
material amount of stock or assets of any other Person;

 

(d)           any sale, lease, license or other disposition by the Company or
any of its Subsidiaries of any Subsidiary or assets, securities or property
representing 5% or more of the consolidated assets of the Company;

 

(e)           any issuance, sale, grant, disposition of, pledge or other
encumbrance, or authorization of the issuance, sale, grant, disposition or
pledge or other encumbrance of any Company Securities or Company Subsidiary
Securities, except for the issuance of Company Stock to Parent or its
Subsidiaries or upon exercise of Company Stock Options or Company Warrants
disclosed in the Company SEC Documents;

 

(f)            any redemption, purchase or other acquisition by the Company or
any of its Subsidiaries of, or any proposal by the Company or any of its
Subsidiaries to redeem, purchase or otherwise acquire, any shares of capital
stock or other equity securities of the Company or any of its Subsidiaries;

 

(g)           any split, combination, subdivision or reclassification of any
shares of capital stock or other equity securities of the Company or any of its
Subsidiaries;

 

(h)           any declaration, setting aside or payment of any dividend or any
other actual, constructive or deemed distribution (whether in cash, stock or
property) in respect of any shares of capital stock of the Company or any of its
Subsidiaries, or any other payments to stockholders in their capacity as such,
other than dividends declared or paid by any wholly-owned Subsidiary of the
Company to any other wholly-owned Subsidiary of the Company or to the Company;

 

17

--------------------------------------------------------------------------------


 

(i)            any amendment of any material term of any outstanding security of
the Company or any of its Subsidiaries;

 

(j)            any incurrence, assumption or guarantee by the Company or any of
its Subsidiaries of any indebtedness for borrowed money or the making by the
Company or any of its Subsidiaries of any loans, advances or capital
contributions to, or investments in, any Person other than (x) the Company’s
wholly-owned Subsidiaries and (y) loans, advances, capital contributions and
investments in the ordinary course of business and in principal amounts not
exceeding $25,000 individually and $75,000 in the aggregate;

 

(k)           any creation or other incurrence by the Company or any of its
Subsidiaries of any material Lien on any asset other than in the ordinary course
of business consistent with past practices and other than Permitted
Encumbrances;

 

(l)            any (i) grant of any severance or termination pay to (or
amendment to any existing arrangement with) any director, officer or senior-most
store employee of the Company or any of its Subsidiaries, (ii) increase in
benefits payable to directors, officers or employees under any existing
severance or termination pay policies or employment agreements, (iii) entering
into any employment, deferred compensation or other similar agreement (or any
amendment to any such existing agreement) with any director, officer or employee
of the Company or any of its Subsidiaries, (iv) establishment, adoption or
amendment (except as required by applicable law) of any collective bargaining
agreement, bonus, profit-sharing, thrift, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
or arrangement covering any director, officer or employee of the Company or any
of its Subsidiaries or (v) increase in compensation, bonus or other benefits
payable to any director, officer or employee of the Company or any of its
Subsidiaries;

 

(m)          any relinquishment by the Company or any of its Subsidiaries of any
contract or other right, in either case, material to the Company and its
Subsidiaries, taken as a whole;

 

(n)           any change in any method of accounting or accounting principles or
practice by the Company or any of its Subsidiaries (including any change in
fiscal year), except for any such change required by reason of a concurrent
change in GAAP or Regulation S-X under the 1934 Act;

 

(o)           any settlement of, or proposal to settle, any litigation,
investigation, arbitration, proceeding or other claim that is material to the
Company and its Subsidiaries, taken as a whole;

 

(p)           any Tax election made or changed, any annual tax accounting period
changed, any method of tax accounting adopted or changed, any amended Tax
Returns or claims for Tax refunds filed, any closing agreement entered into, any
Tax claim, audit or assessment settled, or any right to claim a Tax refund,
offset or other reduction in Tax liability surrendered;

 

(q)           any capital expenditure in an amount exceeding $25,000
individually or $75,000 in the aggregate;

 

(r)            any making of or change in any investment in cash equivalents or
marketable securities in an amount exceeding $25,000 individually or $75,000 in
the aggregate;

 

18

--------------------------------------------------------------------------------


 

(s)           any new line of business entered into by the Company or any of its
Subsidiaries;

 

(t)            any termination or closing of any facility, business or
restaurant location;

 

(u)           any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the business or assets of the Company or any of
its Subsidiaries that has had, individually or in the aggregate, a Material
Adverse Effect on the Company; or

 

(v)           any labor dispute, other than routine individual grievances, or
any activity or proceeding by a labor union or representative thereof to
organize any employees of the Company or any of its Subsidiaries, or any
lockouts, strikes, slowdowns, work stoppages or threats thereof by or with
respect to such employees.

 

SECTION 4.11.  No Undisclosed Material Liabilities.  There are no liabilities or
obligations of the Company or any of its Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and to the knowledge of the Company, there is no existing condition, situation
or set of circumstances that could reasonably be expected to result in such a
liability or obligation, other than:

 

(a)           liabilities or obligations disclosed and provided for in the
Company Balance Sheet or in the notes thereto; and

 

(b)           liabilities or obligations arising in the ordinary course of
business after the Company Balance Sheet Date that would not have, individually
or in the aggregate, a Material Adverse Effect on the Company.

 

SECTION 4.12.  Compliance with Laws and Court Orders.  The Company and each of
its Subsidiaries is and has been in material compliance with, and to the
knowledge of the Company is not under investigation with respect to and has not
been threatened to be charged with or given notice of any material violation of,
any applicable law, statute, ordinance, rule, regulation, judgment, injunction,
order or decree.

 

SECTION 4.13.  Litigation.  Except as disclosed on Schedule 4.13 and expressly
set forth in the Company SEC Documents filed prior to the date of this
Agreement, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Company, threatened against or affecting,
the Company, any of its Subsidiaries, or, to the knowledge of the Company
pending or threatened against any present or former officer, director or
employee of the Company or any of its Subsidiaries or any Person for whom the
Company or any Subsidiary may be liable or any of their respective properties
before any Governmental Authority or arbitrator that, if determined or resolved
adversely in accordance with the plaintiff’s demands, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Company or that in any manner challenges or seeks to prevent, enjoin, alter
or materially delay the Merger.

 

SECTION 4.14.  Finders’ Fees.  Except for BB&T Capital Markets, a copy of whose
engagement agreement has been provided to Parent prior to the date of this
Agreement, there is no investment banker, broker, finder or other intermediary
that has been retained by or is authorized to act on behalf of the Company or
any of its Subsidiaries who might be entitled to

 

19

--------------------------------------------------------------------------------


 

any fee or commission from the Company or any of its Affiliates in connection
with the transactions contemplated by this Agreement.

 

SECTION 4.15.  Opinion of Financial Advisor.  The Company has received the
written opinion of BB&T Capital Markets, financial advisor to the Special
Committee, to the effect that, as of the date of this Agreement, the Merger
Consideration is fair to the Company’s stockholders, other than Parent, its
Subsidiaries and the Contributing Stockholders, from a financial point of view. 
A copy of such opinion has been provided to Parent prior to the execution of
this Agreement.

 

SECTION 4.16.  Taxes.  (a) All Tax Returns required by applicable law to be
filed with any Taxing Authority by, or on behalf of, the Company or any of its
Subsidiaries have been filed when due in accordance in all material respects
with all applicable laws, and all such Tax Returns are, or will be at the time
of filing, true and complete in all material respects.

 

(b)           The Company and each of its Subsidiaries has paid or has caused to
be paid all material Taxes due and owing by them to the appropriate Taxing
Authority except to the extent such Taxes are being contested in good faith. 
Where payment is not yet due or is being contested in good faith, the Company
and each of its Subsidiaries will establish or cause to be established in
accordance with GAAP on or before the Effective Time an adequate accrual or
reserves for all Taxes through the end of the last period for which the Company
and its Subsidiaries ordinarily record items on their respective books.

 

(c)           To the knowledge of the Company, there is no claim, audit, action,
suit, proceeding or investigation now pending or threatened against or with
respect to the Company or its Subsidiaries in respect of any Tax or Tax matter.

 

(d)           During the five-year period ending on the date of this Agreement,
neither the Company nor any of its Subsidiaries was a distributing corporation
or a controlled corporation in a transaction intended to be governed by
Section 355 of the Code.

 

(e)           Neither the Company nor any of its Subsidiaries owns an interest
in real property in any jurisdiction in which a Tax is imposed, or the value of
the interest is reassessed, on the transfer of an interest in real property and
which treats the transfer of an interest in an entity that owns an interest in
real property as a transfer of the interest in real property.

 

(f)            Neither the Company nor any of its Subsidiaries has participated
in a “reportable transaction” as defined in Treasury Regulations
Section 1.6011-4(b) or is otherwise required to maintain a list pursuant to
Treasury Regulations 301.6112-1 or 301.6112-1T, in each case after the
applicable effective date.

 

(g)           Schedule 4.16 contains a list of all jurisdictions (whether
foreign or domestic) in which the Company or any of its Subsidiaries currently
files Tax Returns.  Neither the Company nor any of its Subsidiaries has received
notice from a jurisdiction in which it is not currently filing a Tax Return that
it should be filing a Tax Return in such jurisdiction.

 

(h)           As of April 24, 2005, the aggregate amount of net operating losses
of the Company for federal income tax purposes is equal to $4,939,000, and the
amount thereof not

 

20

--------------------------------------------------------------------------------


 

limited as a result of a 1994 acquisition was not less than $4,210,000 by any
material amount.  Except as set forth on Schedule 4.16, to the knowledge of the
Company, the Company has not undergone a change of ownership within the meaning
of Section 382(g) of the Code.

 

(i)            All stock options and warrants were issued with a strike price no
less than fair market value, as determined by the Company in a manner consistent
with proposed Treasury Regulation 1.409A-1(b)(5)(i) and (v) at the date of
issuance.

 

(j)            “Tax” means (i) any tax, governmental fee or other like
assessment or charge of any kind whatsoever (including, but not limited to,
withholding on amounts paid to or by any Person), together with any interest,
penalty, addition to tax or additional amount imposed by any Governmental
Authority (a “Taxing Authority”) responsible for the imposition thereof, and any
liability for any of the foregoing as transferee, (ii) in the case of the
Company or any of its Subsidiaries, liability for the payment of any amount of
the type described in clause (i) as a result of being or having been before the
Effective Time a member of an affiliated, consolidated, combined or unitary
group, or a party to any agreement or arrangement, as a result of which
liability of the Company or any of its Subsidiaries to a Taxing Authority is
determined or taken into account with reference to the activities of any other
Person, and (iii) liability of the Company or any of its Subsidiaries for the
payment of any amount as a result of being party to any Tax sharing agreement or
with respect to the payment of any amount imposed on any Person of the type
described in (i) or (ii) as a result of any existing express or implied
agreement or arrangement (including, but not limited to, an indemnification
agreement or arrangement).  “Tax Return” shall mean any report, return,
document, declaration or other information or filing required to be supplied to
any Taxing Authority with respect to Taxes, including information returns, any
documents with respect to or accompanying payments of estimated Taxes, or with
respect to or accompanying requests for the extension of time in which to file
any such report, return, document, declaration or other information.

 

SECTION 4.17.  Employees and Employee Benefit Plans.  (a) The Company has
provided to Parent a list providing, separately by location, the names, job
titles and current annual salary or wage rates of all of the directors, officers
and senior-most store employees of the Company or any of its Subsidiaries,
together with a summary of all bonus, incentive compensation or other additional
compensation or similar benefits paid to such person for 2005 and paid to date
for 2006.

 

(b)           Except as set forth on Schedule 4.17, neither the Company nor any
of its Subsidiaries (i) retains the services of any individuals performing
services in the capacity of independent contractors, or (ii) has entered into an
agreement with a third-party organization under which employees of such third
party organization perform services for the Company.

 

(c)           Schedule 4.17 contains a correct and complete list identifying
each Employee Plan.  Copies of each Employee Plan (and, if applicable, related
trust or funding agreements or insurance policies) and all amendments thereto
and written interpretations thereof have been furnished prior to the date of
this Agreement to Parent together with, except as disclosed on
Schedule 4.17(f) hereof, the most recent annual report (Form 5500 including, if
applicable, Schedule B thereto) and tax return (Form 990) prepared in connection
with any such plan or trust.

 

21

--------------------------------------------------------------------------------


 

(d)           Neither the Company nor any ERISA Affiliate sponsors, maintains or
contributes to, or has in the six year period ending on the date of this
Agreement sponsored, maintained or contributed to, any “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) which is subject to Title IV of
ERISA.

 

(e)           Neither the Company nor any ERISA Affiliate contributes to, or has
in the six year period ending on the date of this Agreement contributed to, any
multiemployer plan, as defined in Section 3(37) of ERISA (a “Multiemployer
Plan”).

 

(f)            Each Employee Plan which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter, or has
pending or has time remaining in which to file, an application for such
determination from the Internal Revenue Service, and the Company is not aware of
any reason why any such determination letter should be revoked.  The Company
has, prior to the date of this Agreement, made available to Parent copies of the
most recent Internal Revenue Service determination letters with respect to each
such Employee Plan.  Except as disclosed on Schedule 4.17(f) hereof, each
Employee Plan has been maintained in material compliance with its terms and with
the requirements prescribed by any and all statutes, orders, rules and
regulations, including but not limited to ERISA and the Code, which are
applicable to such Employee Plan.  No material events have occurred with respect
to any Employee Plan that could result in payment or assessment by or against
the Company of any material excise taxes under Sections 4972, 4975, 4976, 4977,
4979, 4980B, 4980D, 4980E or 5000 of the Code.

 

(g)           Except as disclosed on Schedule 4.17(g), or as may result from the
operation of Section 2.6, the consummation of the transactions contemplated by
this Agreement will not (either alone or together with any other event) entitle
any employee or independent contractor of the Company or any of its Subsidiaries
to retirement, severance or bonus pay or accelerate the time of payment or
vesting or trigger any payment of funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other material obligation pursuant to, any Employee Plan.  Except as disclosed
on Schedule 4.17(g), giving full effect to Section 2.6 hereof, there is no
contract, plan or arrangement (written or otherwise) covering any employee or
former employee of the Company or any of its Subsidiaries that, individually or
collectively, would entitle any employee or former employee to any severance or
other payment solely as a result of the transactions contemplated hereby, or
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G or 162(m) of the Code.

 

(h)           Neither the Company nor any of its Subsidiaries has any liability
in respect of post-retirement health, medical or life insurance benefits for
retired, former or current employees of the Company or any of its Subsidiaries
except as required to avoid excise tax under Section 4980B of the Code.

 

(i)            There has been no amendment to, written interpretation or
announcement (whether or not written) by the Company or any of its Affiliates
relating to, or change in employee participation or coverage under, an Employee
Plan which would increase materially the expense of maintaining such Employee
Plan above the level of the expense incurred in respect thereof for the fiscal
year ended April 24, 2005.

 

22

--------------------------------------------------------------------------------


 

(j)            Neither the Company nor any of its Subsidiaries is a party to or
subject to, or is currently negotiating in connection with entering into, any
collective bargaining agreement or other contract or understanding with a labor
union or organization.

 

(k)           All contributions and payments accrued under each Employee Plan
have been discharged and paid on or prior to the date hereof except to the
extent reflected as a liability on the Company Balance Sheet, as it may be
updated in any Company SEC Documents.

 

(l)            There is no action, suit, investigation, audit or proceeding
pending against or involving or, to the knowledge of the Company, threatened
against or involving, any Employee Plan before any court or arbitrator or any
state, federal or local governmental body, agency or official.

 

SECTION 4.18.  Environmental Matters.  (a) Except as set forth in the Company
SEC Documents filed prior to the date of this Agreement and except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company:

 

(i)            no notice, notification, demand, request for information,
citation, summons or order has been received, no complaint has been filed, no
penalty has been assessed, and no investigation, action, claim, suit, proceeding
or review is pending or, to the knowledge of the Company, is threatened by any
Governmental Authority or other Person against the Company or its Subsidiaries
relating to or arising out of any Environmental Law;

 

(ii)           the Company, its Subsidiaries and, to the knowledge of the
Company, each of the predecessors of the Company or any of its Subsidiaries, are
and have been in compliance with all Environmental Laws and all Environmental
Permits; and

 

(iii)          there are no liabilities of or relating to the Company, any of
its Subsidiaries or, to the knowledge of the Company, any of the predecessors of
the Company or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise arising under or
relating to any Environmental Law.

 

(b)           There has been no environmental investigation, study, audit, test,
review or other analysis conducted of which the Company has knowledge in
relation to the current or prior business of the Company or any of its
Subsidiaries or any property or facility now or previously owned or leased by
the Company or any of its Subsidiaries that has not been delivered to Parent at
least five days prior to the date of this Agreement.

 

SECTION 4.19.  Property and Leases.  (a) The Company and its Subsidiaries have
sufficient title to and right to use their properties and assets to conduct
their respective businesses in all material respects as currently conducted. 
All assets of the Company and its Subsidiaries necessary for the conduct of the
business of the Company and such Subsidiaries as currently conducted will be
owned or usable by the Surviving Corporation immediately after the Effective
Time.

 

23

--------------------------------------------------------------------------------


 

(b)           Each parcel of real property owned, leased, used or held for use
or otherwise needed for the conduct of the business by the Company or any of its
Subsidiaries is listed in Schedule 4.19(b).  All leases of such real property
under which the landlord has a right to consent arising as a result of the
transactions set forth in this Agreement are so indicated in such Section.  All
leases for such leased real property and all amendments thereto have been made
available to Parent or a representative of Parent prior to the date of this
Agreement and are listed in Schedule 4.19(b).

 

(c)           All leases of real property leased for the use or benefit of the
Company or any of its Subsidiaries to which the Company or any such Subsidiary
is a party, and all amendments and modifications thereto are valid, binding and
in full force and effect on the Company, and there exists no default under any
such lease by the Company or any of its Subsidiaries or, to the knowledge of the
Company, by the landlord, nor any event which, with notice or lapse of time or
both, would constitute a default thereunder by the Company or the applicable
Subsidiary or, to the knowledge of the Company, by the landlord, except as would
not, individually or in the aggregate, have a Material Adverse Effect on the
Company.

 

SECTION 4.20.  Intellectual Property.  To the knowledge of the Company,
(a) except as listed on Schedule 4.20, the conduct of the business of the
Company and its Subsidiaries as currently conducted does not materially infringe
upon or misappropriate the Intellectual Property rights of any third party, and
no claim has been asserted to the Company or any of its Subsidiaries in writing
or, to the knowledge of the Company, orally, that the conduct of the business of
the Company and its Subsidiaries as currently conducted infringes upon or may
infringe upon or misappropriate the Intellectual Property rights of any third
party; (b) with respect to each item of Intellectual Property owned by the
Company or any of its Subsidiaries (“Company Owned Intellectual Property”), the
Company or one of its Subsidiaries is the owner of the entire right, title and
interest in and to any Company Owned Intellectual Property and is entitled to
use such Company Owned Intellectual Property in the operation of its respective
business as currently conducted to the extent such use is material to such
business; (c) with respect to each item of Intellectual Property licensed to the
Company or any of its Subsidiaries that is material to the business of the
Company and its Subsidiaries as currently conducted (“Company Licensed
Intellectual Property”), the Company or one of its Subsidiaries has the right to
use such Company Licensed Intellectual Property in the operation of its
respective business in accordance with the terms of the license agreement
governing such Company Licensed Intellectual Property; (d) the material Company
Owned Intellectual Property is valid and enforceable, and no claim has been
asserted in writing or, to the knowledge of the Company, orally, or judgment
entered that Company Owned Intellectual Property is invalid or unenforceable in
whole or in part; (e) except as listed on Schedule 4.20, to the knowledge of the
Company, no Person is engaging in any activity that materially infringes upon
the Company Owned Intellectual Property; (f) to the knowledge of the Company,
each material license of the Company Licensed Intellectual Property is valid and
enforceable and is binding on the Company and its Subsidiaries and, to the
Company’s knowledge, on all parties to the licenses, and is in full force and
effect; (g) neither the Company nor any of its Subsidiaries or, to the knowledge
of the Company, any other party to any license of the Company Licensed
Intellectual Property is in breach thereof or default thereunder; (h) none of
the Company Owned Intellectual Property has been the subject of a judicial or
administrative finding, opinion or office action or has been adjudged invalid,
unenforceable or unregistrable in whole or in part; and (i) neither the
execution

 

24

--------------------------------------------------------------------------------


 

of this Agreement nor the consummation of any transaction contemplated hereby
shall materially adversely affect any of the Company’s rights with respect to
the Company Owned Intellectual Property or the Company Licensed Intellectual
Property.

 

SECTION 4.21.  Material Contracts.  (a) Subsections (i) through (xix) of
Schedule 4.21 contain a list of all the following contracts, agreements and
arrangements not otherwise expressly set forth in the Company SEC Documents to
which the Company or any of its Subsidiary is a party (such contracts,
agreements and arrangements as are required to be set forth on Schedule 4.21
being the “Material Contracts”):

 

(i)            each contract and agreement which (A) is likely to involve
consideration of more than $50,000, in the aggregate, per year or over the
remaining term of such contract or (B) has a term longer than one year, and
which cannot be canceled by the Company or its Subsidiary party thereto without
penalty or further payment and without more than 60 days’ notice;

 

(ii)           all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising contracts and agreements to which the Company or any of its
Subsidiaries is a party and which is likely to involve consideration of more
than $50,000 in the aggregate per year or over the remaining term of such
contract;

 

(iii)          all management contracts (excluding contracts for employment) and
contracts with other consultants, including any contracts involving the payment
of royalties or other amounts calculated based upon the revenues or income of
the Company or any of its Subsidiaries or income or revenues related to any
product of the Company or any of its Subsidiaries to which the Company or any
Subsidiary is a party and which is likely to involve consideration of more than
$50,000 in the aggregate per year or over the remaining term of such contract;

 

(iv)          all contracts and agreements evidencing indebtedness of the
Company or any of its Subsidiaries;

 

(v)           all contracts and agreements with any United States federal,
state, county or local or non-United States government, governmental, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body (each a “Governmental Authority”) to
which the Company or any of its Subsidiaries is a party;

 

(vi)          all contracts and agreements that limit, or purport to limit, the
ability of the Company or any of its Subsidiaries, or, following the Effective
Time, Parent or any of Parent’s Affiliates to compete in any line of business or
with any Person or in any geographic area or during any period of time;

 

(vii)         all contracts and agreements providing for benefits under any
Employee Plan;

 

25

--------------------------------------------------------------------------------


 

(viii)        all material contracts or arrangements that result in any Person
holding a power of attorney from the Company or any of its Subsidiaries that
relates to the Company, any of its Subsidiaries or their respective businesses;

 

(ix)           all contracts for employment for any employee of the Company or
any of its Subsidiaries;

 

(x)            all contracts, agreements and constituent documents relating to
Joint Ventures;

 

(xi)           all contracts and agreements between the Company and any of its
Subsidiaries on the one hand and any director, officer, employee, shareholder or
Affiliate (or any relative, spouse, beneficiary or Affiliate of such Person) of
the Company or any of its Subsidiaries on the other hand;

 

(xii)          each operating lease and each capital lease which (A) is likely
to involve consideration of more than $50,000, in the aggregate, per year or
over the remaining term of such contract or (B) has a term longer than one year;
and

 

(xiii)         all other contracts and agreements, whether or not made in the
ordinary course of business, which are material to the Company and its
Subsidiaries or the conduct of their businesses, or the absence of which would,
individually or in the aggregate, have a Material Adverse Effect.

 

(xiv)        each covenant not to compete or other contract or agreement
restricting the business or operations of the Company or any Company Subsidiary
or, to the knowledge of the Company, restricting any of their respective
executive officers or directors;

 

(xv)         each contract or agreement under which (A) any person has directly
or indirectly guaranteed indebtedness, liabilities or obligations of the Company
or a Company Subsidiary in excess of $50,000 or (B) the Company or a Company
Subsidiary has directly or indirectly guaranteed indebtedness, liabilities or
obligations of any other person (in each case other than endorsements for the
purpose of collection in the ordinary course of business);

 

(xvi)        each supplier agreement requiring payments in excess of $50,000 per
year;

 

(xvii)       each contract or agreement requiring any payment upon a change of
control of the Company or any Company Subsidiary;

 

(xviii)      each contract or agreement the terms of which the Company or any
Company Subsidiary is or will be bound to share its profits or pay any
royalties;

 

(xix)         any derivative contract (including swaps, options and forwards).

 

(b)           (i) Each Material Contract is a legal, valid and binding
agreement, and the Company or the applicable Subsidiary of the Company is in
compliance with all of its material

 

26

--------------------------------------------------------------------------------


 

obligations contained therein and none of the Material Contracts is in default
by its terms (or with or without notice or lapse of time or both would result in
such a default) or has been canceled by the other party; (ii) to the Company’s
knowledge, no other party is in breach or violation of, or default under, any
Material Contract; (iii) the Company and its Subsidiaries are not in receipt of
any claim of default under any Material Contract; and (iv) neither the execution
of this Agreement nor the consummation of any transaction contemplated hereby
shall (with or without notice or lapse of time or both) constitute a default,
give rise to cancellation rights, or otherwise adversely affect any of the
Company’s or any of its Subsidiaries’ rights under any Material Contract.

 

(c)           True and complete copies of all Material Contracts, including all
amendments thereto, have, prior to the date of this Agreement, been made
available to Parent or a representative of Parent.

 

SECTION 4.22.  Affiliate Transactions. Except as disclosed on Schedule 4.22 and
expressly set forth in the Company SEC Documents, (a) there are no liabilities
between the Company or any of its Subsidiaries on the one hand, and any
director, officer, employee or Affiliate (or any relative, spouse, beneficiary
or Affiliate of any such Person) of the Company or any of its Subsidiaries on
the other hand, (b) no director, officer, employee or Affiliate (or any
relative, spouse, beneficiary or Affiliate of any such Person) of the Company or
any of its Subsidiaries provides, or causes to be provided, any goods or
services to the Company or any of its Subsidiaries, and (c) neither the Company
nor any of its Subsidiaries provides or causes to be provided goods or services
to any director, officer, employee or Affiliate (or any relative, spouse,
beneficiary or Affiliate of any such Person) of the Company or any of its
Subsidiaries.

 

SECTION 4.23.  Anti-takeover Statutes.  The Company has taken all action
necessary to exempt the Merger, this Agreement and the transactions contemplated
hereby from any anti-takeover or similar statute or regulation that applies or
purports to apply to any such transactions.  Without limiting the generality of
the foregoing, the restrictions on “business combinations” (as defined in
Section 203 of the Delaware Law) are inapplicable to the Merger, this Agreement
and the transactions contemplated by this Agreement.

 

SECTION 4.24.  Insurance.  Each of the Company and its Subsidiaries maintains
insurance policies (the “Insurance Policies”) against all risks of a character
and in such amounts as are usually insured against by similarly situated
companies in the same or similar businesses.  Each Insurance Policy is in full
force and effect and is valid, outstanding and enforceable, and all premiums due
thereon have been paid in full.  None of the Insurance Policies will terminate
or lapse (or be affected in any other materially adverse manner) by reason of
the transactions contemplated by this Agreement.  Each of the Company and its
Subsidiaries has complied in all material respects with the provisions of each
Insurance Policy under which it is the insured party.  No insurer under any
Insurance Policy has cancelled or generally disclaimed liability under any such
policy or, to the Company’s knowledge, indicated any intent to do so or not to
renew any such policy.  All material claims under the Insurance Policies have
been filed in a timely fashion.  To the knowledge of the Company, since
January 1, 2003, there have been no historical gaps in insurance coverage of the
Company or any of its Subsidiaries.

 

27

--------------------------------------------------------------------------------


 

SECTION 4.25.  Suppliers.  Set forth in Schedule 4.25 is a list of the ten
largest suppliers of the Company on a consolidated basis based on the dollar
value of materials, products or service purchased by the Company or any of its
Subsidiaries for the most recently ended fiscal year.  Since such date, there
has not been, nor as a result of the Merger is there anticipated to be, any
change in relations with any of the major suppliers of the Company or its
Subsidiaries that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  The existing suppliers of the
Company and its Subsidiaries are adequate for the operation of the Company’s
business as operated on the date hereof.

 

SECTION 4.26.  Collective Bargaining; Labor Disputes; Compliance.  There are no
collective bargaining agreements to which the Company or any of its Subsidiaries
is a party or under which it is bound.  No employee of the Company or its
Subsidiaries is represented by a union.  Neither the Company nor any of its
Subsidiaries is currently, nor has been during the past three years, the subject
of any union organizing campaign or drive.  Neither the Company nor any of its
Subsidiaries is currently, nor has been during the past five years, the subject
of any strike, dispute, walk-out, work stoppage, slow down or lockout involving
the Company or any of its Subsidiaries nor, to the knowledge of the Company, is
any such activity threatened.  Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) each of the Company and each of its
Subsidiaries has complied with all laws relating to the employment and safety of
labor, including the National Labor Relations Act and other provisions relating
to wages, hours, benefits, collective bargaining and all applicable occupational
safety and health acts and laws, (ii) neither the Company nor any of its
Subsidiaries has engaged in any unfair labor practice or discriminated on the
basis of race, age, sex, disability or any other protected category in its
employment conditions or practices with respect to its employees, customers or
suppliers, and (iii) no action, suit, complaint, charge, grievance, arbitration,
employee proceeding or, to the knowledge of the Company, investigation by or
before any Governmental Authority brought by or on behalf of any employee,
prospective employee, former employee, retired employee, labor organization or
other representative of the Company’s and its Subsidiaries’ employees is pending
or, to the knowledge of the Company, threatened against the Company or any of
its Subsidiaries.  Neither the Company nor any of its Subsidiaries is a party to
or otherwise bound by any consent decree with or citation by any Governmental
Authority relating to the Company’s or its Subsidiaries’ employees or employment
practices relating to the Company’s or its Subsidiaries’ employees.  The Company
and its Subsidiaries are and have been in compliance in all material respects
with all notice and other requirements under the Worker Adjustment and
Retraining Notification Act of 1988 (the “WARN Act”) and any similar foreign,
state or local law relating to plant closings and layoffs.  None of the
employees of the Company and any of its Subsidiaries has suffered an “employment
loss” (as defined in the WARN Act) within the three month period prior to the
date of this Agreement.

 

SECTION 4.27.  Permits.  The Company and the Company Subsidiaries have in effect
all Permits necessary for them to own, lease or operate their properties and
assets and to carry on their businesses as now conducted, except for such
Permits, the lack of which, individually or in the aggregate, do not have, and
would not reasonably be expected to have, a Material Adverse Effect on the
Company.  There has occurred no violation of, default (with or without notice or
lapse of time or both) under, or event giving to others any right of
termination, amendment or cancellation of, with or without notice or lapse of
time or both, any such Permit, except for any termination, amendment or
cancellation of any Permit that, individually or in the aggregate, does

 

28

--------------------------------------------------------------------------------


 

not have, and would not reasonably be expected to have, a Material Adverse
Effect on the Company.  Schedule 4.27 sets forth all the licenses in which the
Company or any Subsidiary has an interest.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Company that:

 

SECTION 5.1.  Corporate Existence.  The Parent is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware.  The Merger Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.

 

SECTION 5.2.  Corporate Authorization.  The execution, delivery and performance
by Parent and Merger Subsidiary of this Agreement and the consummation by Parent
and Merger Subsidiary of the transactions contemplated hereby are within the
limited liability partnership powers of Parent and corporate powers of Merger
Subsidiary and have been duly authorized by all necessary limited liability
partnership action on the part of Parent and corporate action on the part of
Merger Subsidiary.  This Agreement has been duly executed and delivered by
Parent and Merger Subsidiary and constitutes a valid and binding agreement of
each of Parent and Merger Subsidiary, enforceable against each in accordance
with its terms.

 

SECTION 5.3.  Governmental Authorization.  The execution, delivery and
performance by Parent and Merger Subsidiary of this Agreement and the
consummation by Parent and Merger Subsidiary of the transactions contemplated
hereby require no action by or in respect of, or filing with, any Governmental
Authority, other than (i) the filing of a certificate of merger with respect to
the Merger with the Delaware Secretary of State and appropriate documents with
the relevant authorities of other states in which Merger Subsidiary is qualified
to do business, (ii) compliance with any applicable requirements of the 1933
Act, the 1934 Act and any other applicable securities laws, whether state or
foreign, and (iii) any actions or filings the absence of which would not have,
individually or in the aggregate, a Material Adverse Effect on Parent.

 

SECTION 5.4.  Non-contravention.  The execution, delivery and performance by
Parent and Merger Subsidiary of this Agreement and the consummation by Parent
and Merger Subsidiary of the transactions contemplated hereby do not and will
not (i) contravene, conflict with, or result in any violation or breach of any
provision of the limited partnership agreement of Parent or the certificate of
incorporation or bylaws of Merger Subsidiary, (ii) assuming compliance with the
matters referred to in Section 5.3, contravene, conflict with or result in a
violation or breach of any provision of any applicable law, statute, ordinance,
rule, regulation, judgment, injunction, order or decree applicable to Parent or
Merger Subsidiary, (iii) require any consent or other action by any Person
under, constitute a default under, or an event that, with or without notice or
lapse of time or both, would constitute a default, under, or cause or permit the
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit to which Parent or any of its Subsidiaries
is entitled under any provision of any agreement or other instrument binding
upon Parent or any of its Subsidiaries or any of their

 

29

--------------------------------------------------------------------------------


 

assets or any license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets or business of
the Parent and its Subsidiaries or (iv) result in the creation or imposition of
any Lien on any asset of the Parent or any of its Subsidiaries, except for such
contraventions, conflicts and violations referred to in clause (ii) and for such
failures to obtain any such consent or other action, defaults, terminations,
cancellations, accelerations, changes or losses referred to in clause (iii) that
would not have, individually or in the aggregate, a Material Adverse Effect on
Parent.

 

SECTION 5.5.  Disclosure Documents.  None of the information provided by Parent
in writing expressly for inclusion in the Company Proxy Statement and
Schedule 13E-3 or any amendment or supplement thereto, at the time the Company
Proxy Statement or any amendment or supplement thereto is first mailed to
stockholders of the Company and at the time the stockholders vote on adoption of
this Agreement and approval of the Merger and at the Effective Time, will
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

SECTION 5.6.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Parent who might be entitled to any fee or commission from the Company or any
of its Affiliates in connection with the transactions contemplated by this
Agreement.

 

ARTICLE 6

 

COVENANTS OF THE COMPANY

 

SECTION 6.1.       Conduct of the Company.  From the date of this Agreement
until the Effective Time, the Company shall, and shall cause its Subsidiaries to
(i) conduct their business in the ordinary course consistent with past practice
and (ii) use their commercially reasonable efforts to preserve intact their
business organizations and relationships with third parties and to keep
available the services of their present officers and employees.  Without
limiting the generality of the foregoing, from the date of this Agreement until
the Effective Time, except as set forth on Schedule 6.1, the Company shall not,
and shall not permit any of its Subsidiaries to:

 

(a)           adopt or propose any change to its certificate of incorporation or
bylaws or other constituent documents;

 

(b)           adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization (other than a merger or consolidation between wholly
owned Subsidiaries of the Company) or merge or consolidate with any other Person
or acquire a material amount of stock or assets of any other Person;

 

(c)           sell, lease, license or otherwise dispose of any Subsidiary or any
assets, securities or property representing 5% or more of the consolidated
assets of the Company;

 

(d)           issue, sell, grant, dispose of, pledge or otherwise encumber, or
authorize the issuance, sale, grant, disposition or pledge or other encumbrance
of any Company Securities or Company Subsidiary Securities, except for the
issuance of Company Common Stock to Parent or

 

30

--------------------------------------------------------------------------------


 

its Affiliates or upon exercise of Company Stock Options or Company Warrants
disclosed in Company SEC Documents;

 

(e)           redeem, purchase or otherwise acquire, or propose to redeem,
purchase or otherwise acquire, any of its shares of capital stock or other
equity securities;

 

(f)            other than the redemption of the Company Preferred Stock, split,
combine, subdivide or reclassify any shares of its capital stock or other equity
securities;

 

(g)           declare, set aside for payment or pay any dividend, or make any
other actual, constructive or deemed distribution (whether in cash, stock or
property or any combination thereof) in respect of any of its capital stock or
otherwise make any payments to stockholders in their capacity as such, other
than dividends declared or paid by any wholly owned Subsidiary of the Company to
any other wholly owned Subsidiary of the Company or to the Company;

 

(h)           amend any term of any of its outstanding securities;

 

(i)            incur, assume or guarantee any indebtedness for borrowed money or
guarantee any such indebtedness or make any loans, advances or capital
contributions to, or investments in, any Person other than the Company’s wholly
owned Subsidiaries in an amount exceeding $25,000 individually or $75,000 in the
aggregate;

 

(j)            create, incur or permit the creation or incurrence of any Lien on
any asset other than in the ordinary course of business consistent with past
practices and other than Permitted Encumbrances;

 

(k)           except as required by applicable law or pursuant to the terms of
written binding agreements in effect on the date of this Agreement:  (i) grant
any severance or termination pay to (or amendment to any existing arrangement
with) any director, officer or senior-most store employee of the Company or any
of its Subsidiaries; (ii) increase benefits payable to any director, officer or
senior-most store employee under any existing severance or termination pay
policies or employment agreements; (iii) enter into any employment, deferred
compensation or other similar agreement (or amend any such existing agreement)
with any director, officer or senior-most store employee of the Company or any
of its Subsidiaries; (iv) establish, adopt or amend (except as required by
applicable law) any collective bargaining agreement, bonus, profit-sharing,
thrift, pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any director,
officer or senior-most store employee of the Company or any of its Subsidiaries;
or (v) increase any compensation, bonus or other benefits payable to any
director, officer or senior-most store employee of the Company or any of its
Subsidiaries;

 

(l)            enter into any transaction, commitment, contract or agreement
relating to its assets or business (including the acquisition or disposition of
any assets) or relinquish any contract or other right outside the ordinary
course of business that is material to the Company and its Subsidiaries taken as
a whole;

 

31

--------------------------------------------------------------------------------


 

(m)          change its method of accounting or accounting principals or
practice (including any change in fiscal year), except for any such change
required by reason of a concurrent change in GAAP or Regulation S-X under the
1934 Act;

 

(n)           settle, or propose to settle, any litigation, investigation,
arbitration, proceeding or other claim that is material to the Company and its
Subsidiaries, taken as a whole;

 

(o)           make any capital expenditure in an amount exceeding $25,000
individually or $75,000 in the aggregate;

 

(p)           make or change any investment in cash equivalents or marketable
securities in an amount exceeding $25,000 individually or $75,000 in the
aggregate;

 

(q)           enter into any new line of business;

 

(r)            (i) knowingly take any action or permit any Subsidiary to take
any action that would make any representation and warranty of the Company made
in or pursuant to this Agreement inaccurate in any respect at, or as of any time
prior to, the Effective Time or (ii) knowingly omit to take any action or permit
any Subsidiary to omit taking any action necessary to prevent any such
representation or warranty from being inaccurate in any respect at any such
time; and

 

(s)           agree or commit to do any of the foregoing.

 

SECTION 6.2.  Stockholder Meeting; Proxy Material.  Unless and until this
Agreement is terminated in accordance with Article 9, the Company shall cause a
meeting of its stockholders (the “Company Stockholder Meeting”) to be duly
called and held as soon as practicable for the purpose of obtaining the
Stockholder Vote, even if the Board of Directors of the Company or the Special
Committee determines at any time after the date of this Agreement that this
Agreement is no longer advisable or recommends that the stockholders of the
Company vote against its adoption.  Subject to Section 6.3(b)(iii), the Company
Proxy Statement shall include disclosure of the approval and declaration of
advisability by the Board of Directors of this Agreement and the Merger and the
recommendation of the Board of Directors of the Company and the Special
Committee to the Company’s stockholders that they vote in favor of the approval
and adoption of this Agreement and the Merger.  In connection with such meeting,
the Company will (i) promptly prepare and file with the SEC, use its reasonable
best efforts to have cleared by the SEC and thereafter mail to its stockholders
as promptly as practicable the Company Proxy Statement and all other proxy
materials for such meeting, (ii) solicit from its stockholders proxies in favor
of the approval and adoption of this Agreement and the Merger and use its
reasonable best efforts to obtain the necessary approvals by its stockholders of
this Agreement and the transactions contemplated hereby and (iii) otherwise
comply with all legal requirements applicable to such meeting.  The Company
shall permit Parent and Merger Subsidiary and their counsel to review and
provide comments to the Company Proxy Statement before it is filed with the
SEC.  The Company will incorporate any such comments that are reasonable into
the Company Proxy Statement.  In addition, the Company shall provide Parent and
Merger Subsidiary and their counsel any comments or other communications,
whether written or oral, that the Company may receive from time to time from the
SEC or its staff with respect to the

 

32

--------------------------------------------------------------------------------


 

Company Proxy Statement promptly after the receipt of such comments or other
communications and shall give Parent and Merger Subsidiary and their counsel a
reasonable opportunity to review and suggest responses to such comments or other
communications.  After the Company Stockholder Meeting has been duly noticed by
the Company, it will not adjourn or postpone the Company Stockholder Meeting
(other than an adjournment for lack of a quorum) without the prior written
consent of Parent.

 

SECTION 6.3.  No Solicitation.  (a) Except to the extent provided in
Section 6.3(b), neither the Company nor any of its Subsidiaries shall, nor shall
the Company or any of its Subsidiaries authorize any of its or their officers,
directors, employees, investment bankers, attorneys, accountants, consultants,
representatives or other agents or advisors to, directly or indirectly,
(i) solicit, initiate or knowingly take any action to facilitate or encourage
the submission of any Acquisition Proposal, (ii) enter into or participate in
any discussions or negotiations with, furnish any information relating to the
Company or any of its Subsidiaries or afford access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries to, otherwise
cooperate in any way with, or assist, participate in, facilitate or encourage
any effort by any Third Party that is seeking to make, or has made, an
Acquisition Proposal, (iii) enter into any agreement, assignment or
understanding requiring it to abandon, terminate or fail to consummate the
Merger or any other transactions contemplated by this Agreement or (iv) grant
any waiver or release under any standstill or similar agreement with respect to
any class of equity securities of the Company or any of its Subsidiaries.

 

(b)           Prior to the Company Stockholder Meeting, the Company may
(i) engage in negotiations or discussions with any Third Party that, subject to
the Company’s compliance with Section 6.3(a), has made a Superior Proposal,
(ii) furnish to such Third Party nonpublic information relating to the Company
or any of its Subsidiaries pursuant to a confidentiality agreement with terms no
less favorable to the Company than those contained in the Confidentiality
Agreement dated as of January 6, 2006 between the Company and Parent (the
“Confidentiality Agreement”) (a copy of which shall be provided for
informational purposes only to Parent), and (iii) following receipt of such
Superior Proposal, fail to make, withdraw, or modify in a manner adverse to
Parent the recommendation of the Board of Directors of the Company and the
Special Committee to the Company’s stockholders referred to in Section 6.2
hereof, but in each case referred to in the foregoing clauses (i), (ii) and
(iii) only if the Special Committee determines in good faith by a majority vote,
on the basis of advice from any nationally recognized law firm (which shall
include Brown Rudnick Berlack Israels LLP (“Brown Rudnick”)), that it is
advisable to take such action to comply with its fiduciary duties under
applicable law.

 

(c)           Neither the Board of Directors of the Company nor the Special
Committee shall take any of the actions referred to in clauses (i) through
(iii) of the first sentence of the preceding subsection unless the Company shall
have delivered to Parent a prior written notice advising Parent that it intends
to take such action.  In addition, the Company shall notify Parent promptly (but
in no event later than 24 hours) after receipt by the Company (or any of its
advisors) of any Acquisition Proposal, any indication that a Third Party is
considering making an Acquisition Proposal or of any request for information
relating to the Company or any of its Subsidiaries or for access to the
business, properties, assets, books or records of the Company or any of its
Subsidiaries by any Third Party that may be considering making, or has made, an
Acquisition

 

33

--------------------------------------------------------------------------------


 

Proposal.  The Company shall provide such notice orally and in writing and shall
identify the Third Party making, and the terms and conditions of, any such
Acquisition Proposal, indication or request and the status of any such
negotiations or discussions.  The Company shall keep Parent fully informed, on a
current basis, of the status and details of any such Acquisition Proposal,
indication or request, and shall provide immediately to Parent a copy of any
information provided to any Third Party pursuant to Section 6.3(b)(ii) which has
not previously been provided to Parent.  The Company shall, and shall cause its
Subsidiaries and the directors, advisors, employees and other agents of the
Company and any of its Subsidiaries to, cease immediately and cause to be
terminated any and all existing activities, discussions or negotiations, if any,
with any Third Party conducted prior to the date of this Agreement with respect
to any Acquisition Proposal and shall request any such Party (or its agents or
advisors) in possession of confidential information about the Company that was
furnished by or on behalf of the Company to return or destroy all such
information.

 

(d)           Nothing contained in this Section 6.3 shall prohibit the Board of
Directors of the Company from complying with Rule 14e-2 promulgated under the
1934 Act with regard to a tender or exchange offer or making any disclosure
required under applicable law.

 

(e)           “Superior Proposal” means any bona fide, unsolicited written
Acquisition Proposal for at least a majority of the outstanding shares of
Company Common Stock or substantially all of the Company’s assets on terms that
the Special Committee determines in good faith by a majority vote, on the basis
of the advice of a financial advisor of nationally recognized reputation (which
shall include BB&T Capital Markets) and taking into account all the terms and
conditions of the Acquisition Proposal, including any break-up fees, expense
reimbursement provisions and conditions to consummation and based on such other
matters as it deems relevant, are more favorable and provide greater value to
all the Company’s stockholders (other than Parent, its Subsidiaries and the
Contributing Stockholders) than as provided hereunder, for which financing, to
the extent required, is then fully committed or reasonably determined to be
available by the Special Committee.

 

SECTION 6.4.  Tax Matters.  (a) Neither the Company nor any of its Subsidiaries
shall make or change any Tax election, change any annual tax accounting period,
adopt or change any method of tax accounting, file any amended Tax Returns or
claims for Tax refunds, enter into any closing agreement, surrender any Tax
claim, audit or assessment, surrender any right to claim a Tax refund, offset or
other reduction in Tax liability surrendered, consent to any extension or waiver
of the limitations period applicable to any Tax claim or assessment or take or
omit to take any other action, if any such action or omission would have the
effect of increasing the Tax liability or reducing any Tax asset in any material
respect of the Company or any of its Subsidiaries.

 

(b)           The Company and each of its Subsidiaries will establish or cause
to be established in accordance with GAAP on or before the Effective Time an
adequate accrual for all Taxes due with respect to any period ending prior to or
as of the Effective Time.

 

(c)                 All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
incurred in connection with the Merger (including any real property transfer tax
and any similar Tax) shall be paid by the

 

34

--------------------------------------------------------------------------------


 

Company when due, and the Company will, at its own expense, file all necessary
Tax returns and other documentation with respect to all such Taxes and fees,
and, if required by applicable law, the Company will, and will cause its
Affiliates to, join in the execution of any such Tax returns and other
documentation.

 

SECTION 6.5.  Stockholder Litigation.  The Company shall keep Parent informed of
the defense or settlement of, any stockholder litigation against the Company or
its directors relating to the transactions contemplated by this Agreement.  The
Company shall not enter into, or agree to, any settlement of such stockholder
litigation against the Company or its directors without the consent of Parent.

 

SECTION 6.6.  Company Fees and Expenses.  All fees of Brown Rudnick and of any
law firm engaged to perform the services for which Brown Rudnick is currently
engaged (a “Successor Firm”) and of the Company’s and the Special Committee’s
accountants and financial advisors incurred prior to and through the Closing in
connection with this Agreement or the transactions contemplated hereby, but
excluding the out-of-pocket expenses and disbursements of such agents (the
“Merger Fees”), in the aggregate shall not exceed $625,000.  Without limiting
the generality of the foregoing, the Merger Fees incurred with respect to the
services of Brown Rudnick and any Successor Firm shall not exceed $265,000. 
Except as would in the reasonable opinion of the Special Committee infringe upon
its fiduciary duties to the stockholders of the Company, neither the Company nor
the Special Committee shall incur or commit to incur in connection with this
Agreement or the transactions contemplated hereby any legal, financial printing
and document production, transfer agent, solicitation agent, filing fees and
additional accounting expenses without the Parent’s prior written consent, which
consent shall not be unreasonably withheld.

 

ARTICLE 7

 

COVENANTS OF PARENT AND THE COMPANY

 

SECTION 7.1.  Consents.  Subject to the terms and conditions of this Agreement,
Company and Parent will use their commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement; provided that
neither Parent nor Merger Subsidiary or any of their affiliates shall be
required by this Section 7.1 to: (A) pay any consideration, (B) surrender,
modify or amend in any substantive respect any license or contract (including
this Agreement), (C) hold separately (in trust or otherwise) or divest itself
of, any of its assets, (D) agree to any limitations on any such Person’s freedom
of action with respect to future acquisitions of assets or with respect to any
existing or future business or activities or on the enjoyment of the full rights
or ownership, possession and use of any asset now owned or hereafter acquired by
any such Person, or (E) agree to any of the foregoing or any other conditions or
requirements of any Governmental Authority or other Person that are materially
adverse or burdensome.

 

SECTION 7.2.       Certain Filings.  The Company and Parent shall cooperate with
one another (i) in connection with the preparation of the Company Proxy
Statement and the Schedule 13E-3, (ii) in determining whether any action by or
in respect of, or filing with, any

 

35

--------------------------------------------------------------------------------


 

Governmental Authority is required, in connection with the consummation of the
transactions contemplated by this Agreement, and (iii) in taking such actions or
making any such filings, furnishing information required in connection therewith
or with the Company Proxy Statement or the Schedule 13E-3 and seeking timely to
obtain any such actions, consents, approvals or waivers.  If, at any time prior
to the Effective Time, any information relating to the Company or Parent, or any
of their respective Affiliates, officers or directors, is discovered by a party
hereto which should be set forth in an amendment or supplement to the Company
Proxy Statement or the Schedule 13E-3, so that any of such documents would not
include any misstatement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, the party which discovers such information
shall promptly notify the other parties hereto and an appropriate amendment or
supplement describing such information shall be promptly filed with the SEC and,
to the extent required by law, disseminated to the stockholders of the Company.

 

SECTION 7.3.       Public Announcements.  Parent and the Company will consult
with each other before issuing any press release or making any public statement
with respect to this Agreement or the transactions contemplated hereby and,
except as may be required by applicable law or any listing agreement with any
national securities exchange, Parent will not issue any such press release or
make any such public statement prior to such consultation and the Company will
not issue any such press release or make any such public statement without
Parent’s prior approval.

 

SECTION 7.4.       Further Assurances.  At and after the Effective Time, the
officers and directors of the Surviving Corporation will be authorized to
execute and deliver, in the name and on behalf of the Company or Merger
Subsidiary, any deeds, bills of sale, assignments or assurances and to take and
do, in the name and on behalf of the Company or Merger Subsidiary, any other
actions and things to vest, perfect or confirm of record or otherwise in the
Surviving Corporation any and all right, title and interest in, to and under any
of the rights, properties or assets of the Company acquired or to be acquired by
the Surviving Corporation as a result of, or in connection with, the Merger.

 

SECTION 7.5.  Access to Information.  From the date hereof until the Effective
Time and subject to applicable law and the Confidentiality Agreement, the
Company shall (i) give to Parent, its counsel, financial advisors, auditors and
other authorized representatives reasonable access upon prior notice to the
offices, properties, books and records of the Company and its Subsidiaries,
(ii) furnish to Parent, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information as such Persons may reasonably request and (iii) instruct its
employees, counsel, financial advisors, auditors and other authorized
representatives to cooperate with Parent in its investigation.  Any
investigation pursuant to this Section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the business of the Company.  No
information or knowledge obtained in any investigation pursuant to this
Section shall affect or be deemed to modify any representation or warranty made
by any party hereunder.

 

SECTION 7.6.       Notices of Certain Events.  (a) Each of the Company and
Parent shall promptly notify the other of:

 

36

--------------------------------------------------------------------------------


 

(i)            any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

(ii)           the occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be likely to cause (A) any of its representations
or warranties contained in this Agreement to be untrue or inaccurate in any
material respect or (B) any of its material covenants, conditions or agreements
contained herein not to be complied with or satisfied; and

 

(iii)          any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement (including the Schedule 13E-3 and the Company Proxy
Statement).

 

(b)           The Company shall promptly notify Parent of any actions, suits,
claims, investigations or proceedings commenced or, to its knowledge, threatened
against, relating to or involving or otherwise affecting the Company or any of
its Subsidiaries that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Article 4 or that relate to the
consummation of the transactions contemplated by this Agreement.

 

SECTION 7.7.       Indemnification, Exculpation and Insurance.

 

(a)           The Surviving Corporation shall (i) maintain in effect in
accordance with their terms all rights to indemnification, exculpation from
liabilities and reimbursement of expenses for acts or omissions occurring at or
prior to the Effective Time now existing in favor of the current or former
directors or officers of the Company and its Subsidiaries as provided in their
organizational documents and (ii) honor any indemnification contracts between
such Persons and their respective current or former directors and officers.

 

(b) In the event that the Surviving Corporation or its successor or assign
(i) consolidates with or merges into any other person and is not the continuing
or surviving corporation or Person of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision will be made so
that such successors or assigns assumes the obligations set forth in this
Section.

 

(c) Additionally, the Surviving Corporation or any successor thereto shall
maintain in effect directors’ and officers’ liability insurance with respect to
claims asserted during the six (6) year period following the Effective Date, in
respect of acts and omissions occurring on or prior to the Effective Time
covering those persons who are currently covered by the Company’s directors’ and
officers’ liability insurance policy (a copy of which has been made available to
Parent) (the “Covered Persons”) on terms that are comparable to the terms now
applicable to directors and officers of the Company under the Company’s current
policies, and with insurers of financial standing comparable to that of the
insurers that have issued the Company’s current policies.

 

37

--------------------------------------------------------------------------------


 

(d) The provisions of this Section 7.7 are intended to be for the benefit of,
and will be enforceable by, each indemnified party and Covered Person, his or
her heirs and his or her representatives.  This Section 7.7 shall survive the
Merger.

 

ARTICLE 8

 

CONDITIONS TO THE MERGER

 

SECTION 8.1.       Conditions to Obligations of Each Party.  The obligations of
the Company, Parent and Merger Subsidiary to consummate the Merger are subject
to the satisfaction of the following conditions:

 

(a)           the Company shall have obtained the Stockholder Vote;

 

(b)           the Company shall have filed the Charter Amendment with the
Secretary of State of the State of Delaware; and

 

(c)           no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Merger.

 

SECTION 8.2.       Conditions to the Obligations of Parent and Merger
Subsidiary.  The obligations of Parent and Merger Subsidiary to consummate the
Merger are subject to the satisfaction or express waiver in writing by Parent of
the following further conditions:

 

(a)           (i) the Company shall have performed in all material respects all
of its obligations hereunder required to be performed by it at or prior to the
Effective Time, (ii) each of the representations and warranties of the Company
contained in this Agreement that is qualified as to materiality or Material
Adverse Effect shall be true and correct, and each of the representations and
warranties of the Company contained in this Agreement that is not so qualified
shall be true and correct in all material respects, in each case, at and as of
the date of this Agreement and the Effective Time as if made at and as of such
times (except to the extent expressly made as of an earlier date, in which case
as of such date) and (iii) Parent shall have received a certificate signed by an
officer of the Company to the foregoing effect;

 

(b)           there shall not be pending any action or proceeding (or any
investigation or other inquiry that is reasonably likely to result in such
action or proceeding) by or before any court, arbitrator, or other Governmental
Authority (i) seeking to restrain or prohibit Parent’s ownership or operation
(or that of its Subsidiaries or Affiliates) of all or any material portion of
the business or assets of the Company or any of its Subsidiaries, or of Parent
or any of its Subsidiaries or Affiliates, or to compel Parent or any of its
Subsidiaries or Affiliates to dispose of or hold separate all or any of the
business or assets of the Company or any of its Subsidiaries, or of Parent or
any of its Subsidiaries or Affiliates, or (ii) that otherwise is reasonably
likely to have a Material Adverse Effect on the Company;

 

(c)           the Company shall have delivered a certification in the form
attached as Exhibit B to this Agreement dated not more than 30 days prior to the
Effective Time and signed by the Company to the effect that the Company is not,
nor has it been within five years of the date of

 

38

--------------------------------------------------------------------------------


 

the certification, a “United States real property holding corporation” as
defined in Section 897 of the Code;

 

(d)           all other authorizations, consents, waivers, orders or approvals
for the Merger required to be obtained, and all other filings, notices or
declarations required to be made, by the Merger Subsidiary or the Company prior
to the consummation of the Merger and the transactions contemplated hereby,
shall have been obtained from and/or made with, any Governmental Authorities and
all third parties except for such authorizations, consents, waivers, orders,
approvals, filings, notices or declarations the failure to obtain or make which
would not, individually or in the aggregate have a Material Adverse Effect on
the Company;

 

(e)           the Merger Fees in the aggregate shall not have exceeded $625,000
and the Merger Fees incurred with respect to the services of Brown Rudnick and
any Successor Firm in the aggregate shall not have exceeded $265,000; and

 

(f)            all the consents contemplated by Schedule 4.4 shall have been
obtained and shall be in form and substance reasonably satisfactory to the
Company and its counsel.

 

SECTION 8.3.       Condition to the Obligations of the Company.  The obligations
of the Company to consummate the Merger are subject to the satisfaction or
express waiver in writing of the following further conditions:

 

(a)(i) each of Parent and Merger Subsidiary shall have performed in all material
respects all of its obligations hereunder required to be performed by it at or
prior to the Effective Time, (ii) each of the representations and warranties of
Parent contained in this Agreement that is qualified as to materiality or
Material Adverse Effect shall be true and correct, and each of the
representations and warranties of Parent contained in this Agreement that is not
so qualified shall be true and correct in all material respects, in each case,
at and as of the date of this Agreement and the Effective Time as if made at and
as of such times, (except to the extent expressly made as of an earlier date, in
which case as of such date) and (iii) the Company shall have received a
certificate signed by a senior executive officer of Parent to the foregoing
effect; and

 

(b) during the period between the date of this Agreement and the Effective Time,
inclusive, no claim, action, suit, proceeding or investigation shall have been
instituted or threatened in writing pursuant to which an unfavorable judgment,
order, decree, stipulation or injunction sought by any person other than the
parties to this Agreement or their respective affiliates would reasonably be
expected to (i) prevent consummation of any of the material transactions
contemplated by this Agreement or (ii) cause any of the material transactions
contemplated by this Agreement to be rescinded following the consummation
thereof.

 

ARTICLE 9

 

TERMINATION

 

SECTION 9.1.  Termination.  This Agreement may be terminated and the Merger may
be abandoned at any time prior to the Effective Time (notwithstanding any
approval of this Agreement by the stockholders of the Company):

 

39

--------------------------------------------------------------------------------


 

(a)           by mutual written agreement of the Company and Parent;

 

(b)           by either the Company or Parent, if:

 

(i)            the Merger has not been consummated on or before the date six
months following the date hereof (the “End Date”);

 

(ii)           there shall be any law or regulation that makes consummation of
the Merger illegal or otherwise prohibited or there shall be entered any
judgment, injunction, order or decree of any court or governmental body having
competent jurisdiction enjoining or otherwise prohibiting Company or Parent from
consummating the Merger and such judgment, injunction, judgment or order shall
have become final and nonappealable;

 

(iii)          this Agreement and the Merger shall not have been approved and
adopted in accordance with Delaware Law by the Company’s stockholders; or

 

(iv)          the Stockholder Vote shall not have been obtained at the Company
Stockholder Meeting (or any permitted adjournment or postponement thereof);

 

(c)           by Parent, if a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Company set
forth in this Agreement shall have occurred that would cause the condition set
forth in Section 8.2(a) not to be satisfied, and such condition is incapable of
being satisfied by the End Date;

 

(d)           by the Company, if a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Parent or
Merger Subsidiary set forth in this Agreement shall have occurred that would
cause the condition set forth in Section 8.3 not to be satisfied, and such
condition is incapable of being satisfied by the End Date;

 

(e)           by Parent, if (i) the Board of Directors of the Company or the
Special Committee shall have failed to make or shall have withdrawn or modified
in a manner adverse to Parent its approval or recommendation to the Company’s
stockholders referred to in Section 6.2 or (ii) the Company shall have breached
any of its obligations under Sections 6.3; or

 

(f)            by the Company but only prior to the time the Stockholder Vote is
obtained at the Company Stockholder Meeting, if (i) the Special Committee
authorizes the Company, subject to complying with the terms of this Agreement,
to enter into a binding written agreement concerning a transaction that
constitutes a Superior Proposal (a “Superior Proposal Agreement”) and the
Company notifies Parent, in writing, promptly and at least 48 hours prior to
such termination, of its intention to enter into such a Superior Proposal
Agreement, attaching the most current draft of such Superior Proposal Agreement
(or a description of all material terms and conditions thereof), (ii) Parent
does not make, within 48 hours of receipt of such written notification, an offer
that the Special Committee determines, in good faith, after consultation with
its financial advisers, is at least as favorable to the stockholders of the
Company as such Superior Proposal and (iii) the Company prior to such
termination pursuant to this Section 9.1(f) pays to Parent in immediately
available funds the amounts required to be paid pursuant to Section 10.4(b) and
(c), which shall not exceed $325,000.

 

40

--------------------------------------------------------------------------------


 

The party desiring to terminate this Agreement pursuant to this Section 9.1
(other than pursuant to Section 9.1(a)) shall give notice of such termination to
the other party.

 

SECTION 9.2.  Effect of Termination.  Subject to the provisions of Section 10.4,
if this Agreement is terminated pursuant to Section 9.1, this Agreement shall
become void and of no effect without liability of any party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other party hereto; provided that, if such termination shall result from
the willful failure of either party to perform in all material respects any of
its covenants contained in this Agreement, such party shall be fully liable for
any and all liabilities and damages incurred or suffered by the other party as a
result of such failure.  The provisions of this Section 9.2 and Sections 10.1,
10.4, 10.5, 10.6, 10.7, 10.8, 10.9, 10.10 and 10.12 shall survive any
termination hereof pursuant to Section 9.1.

 

ARTICLE 10

 

MISCELLANEOUS

 

SECTION 10.1.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

if to Parent or Merger Subsidiary, to:

 

Dolphin Direct Equity Partners, LP
c/o Dolphin Asset Management Corp.
129 East 17th Street
New York, NY 10003
Attention: Carlos P. Salas
Fax:  (212) 202-3817

 

with a copy to:

 

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY  10004
Attention: Gary J. Simon
Fax:  (212) 422-4726

 

if to the Company, to:

 

Boston Restaurant Associates, Inc.
999 Broadway, Suite 400
Saugus, MA 01906
Attention: George R. Chapdelaine
Fax:  (781) 231-5225

 

41

--------------------------------------------------------------------------------


 

with a copy to:

 

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Attention: Samuel P. Williams
Fax: (617) 856-8201

 

if to the Special Committee, to:

 

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Attention: Samuel P. Williams
Fax: (617) 856-8201

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m., and such day is a
business day, in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

 

SECTION 10.2.  Survival of Representations and Warranties.  The representations
and warranties contained herein and in any certificate or other writing
delivered pursuant hereto shall not survive the Effective Time.

 

SECTION 10.3.  Amendments; Waivers.  (a) Any provision of this Agreement may be
amended or waived prior to the Effective Time if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement or, in the case of a waiver, by each party against whom the
waiver is to be effective, provided that, no amendment or waiver by the Company
shall be effective unless first approved in writing by the Special Committee and
provided, further, that, after the adoption of this Agreement by the
stockholders of the Company and without their further approval, no such
amendment or waiver shall reduce the amount or change the kind of consideration
to be received in exchange for any shares of capital stock of the Company or
effect any other change not permitted by Section 251(d) of Delaware Law.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

SECTION 10.4.  Fees and Expenses.  (a) Except as otherwise provided in this
Section, all costs and expenses incurred in connection with this Agreement shall
be paid by the party incurring such cost or expense.

 

42

--------------------------------------------------------------------------------


 

(b)           Upon termination of this Agreement pursuant to Sections 9.1(b)(i),
(iii)(but only if all shares owned by Parent or by a fund under common control
are voted in favor of the Merger), (iv)(only with regard to the
Majority-Minority Vote), (e) or (f), the Company shall pay Parent (by wire
transfer of immediately available funds), no later than two Business Days after
such termination, a break-up fee in the amount of $325,000 reduced by the
aggregate amount paid prior to such termination pursuant to that certain letter
from Parent to the Company dated January 5, 2006.

 

(c)           Upon any termination of this Agreement for any reason (other than
Sections 9.1(d) or a termination that could not have occurred but for the
failure of Parent or Merger Subsidiary to fulfill its or their obligations
hereunder), the Company shall reimburse Parent and its Affiliates (by wire
transfer of immediately available funds), no later than two Business Days after
such termination, for 100% of the reasonable fees and expenses (including
reasonable fees and expenses of their counsel) incurred by them in connection
with this Agreement and the transactions contemplated hereby ) less the
aggregate amount paid prior to such termination pursuant to that certain letter
from the Parent to the Company dated January 5, 2006 and in any event, not
exceeding $325,000 in the aggregate.  The Company further agrees to immediately
pay all expenses of collection relating to Sections 10.4(b) and (c).

 

(d)           In addition to any amounts payable pursuant to Sections 10.4
(b) and (c), if this Agreement is terminated pursuant to Section 9.1 and such
termination shall result from the (i) failure of either party to fulfill a
condition to the performance of the obligations of the other party, (ii) failure
of either party to perform any of its covenants contained in this Agreement, or
(iii) breach by either party of any of its representations or warranties
contained herein, such party shall be fully liable for any and all liabilities
and damages incurred or suffered by the other party as a result of such failure
or breach.

 

(e)           In no event shall total payments under Section 10.4(b) and
(c) exceed $325,000.

 

(f)            The Company acknowledges that the agreements contained in this
Section 10.4 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, Parent and Merger Subsidiary would
not enter into this Agreement.  Accordingly, if the Company fails promptly to
pay any amount due to Parent pursuant to this Section 10.4, it shall also pay
any costs and expenses incurred by Parent or Merger Subsidiary in connection
with a legal action to enforce this Agreement that results in a judgment against
the Company for such amount.

 

SECTION 10.5.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto, except that Parent or Merger
Subsidiary may transfer or assign, in whole or from time to time in part, to one
or more of their Affiliates, the right to enter into the transactions
contemplated by this Agreement, but any such transfer or assignment will not
relieve Parent or Merger Subsidiary of its obligations hereunder.  Any attempted
assignment in violation of this Section 10.5 shall be null and void and shall
have no effect.

 

43

--------------------------------------------------------------------------------


 

SECTION 10.6.  Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, including, without limitation, by way of subrogation, other than
Section 7.7 (which is intended to be for the benefit of the parties specified
therein and may be enforced by such parties) and rights given under this
Agreement to the Special Committee (which are intended to be for the benefit of
the stockholders of the Company other than Parent and Contributing Stockholders
and their Affiliates and may be enforced by the Special Committee).

 

SECTION 10.7.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

SECTION 10.8.  Jurisdiction.  The parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be exclusively brought in any federal court located in the State of
Delaware or any Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.  Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 10.1 shall be deemed effective service of process on such party.

 

SECTION 10.9.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 10.10.  Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.  No provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

 

SECTION 10.11.  Entire Agreement.  This Agreement and the Confidentiality
Agreement constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

 

SECTION 10.12  Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

44

--------------------------------------------------------------------------------


 

SECTION 10.13.  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be duly executed by their respective authorized officers as of the day
and year first above written.

 

 

 

BOSTON RESTAURANT ASSOCIATES,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

George R. Chapdelaine

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

DOLPHIN DIRECT EQUITY PARTNERS,
LP

 

 

 

 

 

 

 

By:

Dolphin Advisors, LLC

 

 

 

its managing general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Carlos P. Salas

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

BRAIDOL ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Carlos P. Salas

 

 

 

President

 

 

--------------------------------------------------------------------------------